Exhibit 10.59

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (as amended from time to time, the “Agreement”),
dated as of May 17, 2012 (the “Agreement Date”), is made and entered into by and
among Vidara Therapeutics International Limited, an Irish company (“Purchaser”),
Vidara Therapeutics Holdings LLC, a Delaware limited liability company
(“Parent”), Vidara Therapeutics Research Limited, an Irish company (“Opco”) and
InterMune, Inc., a Delaware corporation (“Seller”). Purchaser, Parent, Opco and
Seller are sometimes collectively referred to herein as the “Parties” and
separately as a “Party.”

RECITALS

WHEREAS, Seller is a biopharmaceutical company focused on developing and
commercializing innovative therapies in pulmonology and hepatology;

WHEREAS, Purchaser is a biopharmaceutical company focused on the development and
commercialization of differentiated specialty products to treat unmet medical
needs;

WHEREAS, Seller has determined that the sale of certain products and product
related intellectual property rights at this time is consistent with its current
business strategy;

WHEREAS, Purchaser has determined that the acquisition of those certain products
and product related intellectual property rights at this time is consistent with
its current business strategy;

WHEREAS, Purchaser is a wholly-owned subsidiary of Parent and Opco is a
wholly-owned, indirect subsidiary of Purchaser; and

WHEREAS, Seller desires to sell such products and product-related intellectual
property rights to Purchaser, and Purchaser desires to purchase such products
and product-related intellectual property rights from Seller, on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the promises, representations, warranties,
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms. For the purposes of this Agreement, the following
words and phrases shall have the following meanings whether in the singular or
the plural:

“AAA” shall have the meaning set forth in Section 10.12(a).

“Acquisition Proposal” shall mean an indication of interest, offer or proposal
to acquire Seller’s right, title and interest in and to all or any substantial
portion of the Purchased Assets in

 

1



--------------------------------------------------------------------------------

a single transaction or series of related transactions (other than the
transactions provided for in this Agreement).

“Additional Intellectual Property” shall have the meaning set forth in
Section 8.15(c).

“Affiliate” shall mean with respect to any Person, any other Person which
controls, is controlled by, or is under common control with such Person. For
purposes of this definition, a Person shall be regarded as in control of another
Person if it owns or controls, directly or indirectly, (i) in the case of
corporate entities, direct or indirect ownership of at least fifty percent
(50%) of the stock or shares (or such lesser percentage which is the maximum
allowed to be owned by a foreign corporation in a particular jurisdiction)
entitled to vote for the election of directors or otherwise having the power to
vote on or direct the affairs of such Person; and (ii) in the case of
non-corporate entities, direct or indirect ownership of at least fifty percent
(50%) (or the maximum ownership interest permitted by law) of the equity
interest or the power to direct the management and policies of such
non-corporate entities.

“Agreement” shall have the meaning set forth in the first paragraph of this
Agreement.

“Agreement Date” shall mean the date set forth in the first paragraph of this
Agreement.

“Allocation Schedule” shall have the meaning set forth in Section 2.8.

“Alternate Seller Bank Account” shall have the meaning set forth in
Section 2.1(b)(ii)(A).

“Ancillary Agreements” shall mean the Assignment and Assumption Agreements, the
Bills of Sale, the Domain Name Assignment Agreement, the Patent Assignment
Agreement and the Transition Services Agreement.

“Annual Period” shall mean a twelve (12) month period measured from the Closing
Date, or an anniversary of the Closing Date, to the next anniversary of the
Closing Date.

“Antitrust Regulations” shall mean the HSR Act and any other Applicable Laws or
regulations relating to antitrust or competition.

“Applicable Law” shall mean all applicable provisions of all statutes, Laws,
rules, regulations, administrative codes, ordinances, decrees, orders,
decisions, guidance documents, injunctions, awards, judgments, and permits and
licenses of or from Governmental Authorities relating to or governing the use or
regulation of the subject item.

“Assignment and Assumption Agreements” shall mean those certain assignment and
assumption agreements in the form attached hereto as Exhibit B.

“Assumed Contracts” shall mean (i) the Contracts identified on Schedule 1.1(d)
and (ii) any purchase orders for Product received by Seller or its Affiliates
prior to the Closing Date, but not shipped prior to 11:59 p.m., PDT, on the day
prior to the Closing Date.

“Assumed Liabilities” shall mean the Liabilities set forth in Section 2.3.

 

2



--------------------------------------------------------------------------------

“B-I Purchase Orders” shall mean (i) that certain Purchase Order No. PO10395,
dated as of May 2, 2012, submitted by Seller to Boehringer-Ingelheim and
(ii) that certain Purchase Order No. PO10396, dated as of May 2, 2012, submitted
by Seller to Boehringer-Ingelheim, both of which are appended hereto as Exhibit
F.

“B-I Supply Agreement” shall mean the Supply Agreement between Seller and
Boehringer-Ingelheim dated as of June 29, 2007, as amended and restated as of
May 15, 2012, providing for the manufacture and supply of the Product, attached
as part of Exhibit E.

“Basket Amount” shall have the meaning set forth in Section 9.2(a).

“Bills of Sale” shall mean those certain bills of sale in the forms attached
hereto as Exhibit A.

“Boehringer-Ingelheim” shall mean Boehringer Ingelheim Austria GmbH or its
successor-in-interest Boehringer Ingelheim RCV GmbH & Co KG.

“Business Day” shall mean a day, which is not a Saturday, a Sunday, or a
statutory holiday in the United States.

“Cap” shall have the meaning set forth in Section 9.2(c).

“Chargebacks” shall mean chargebacks and similar payments to wholesalers and
other distributors in connection with the Product.

“Closing” shall have the meaning set forth in Section 2.5.

“Closing Cash Payment” shall have the meaning set forth in Section 2.1(b)(i).

“Closing Date” shall have the meaning set forth in Section 2.5.

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

“Commercial Rebates” shall mean rebates to commercial customers.

“Competing Product” shall mean any product that is or is being developed to be a
generic equivalent of, a generic formulation of, biosimilar or interchangeable
with the Product where “biosimilar” and “interchangeable” shall have the meaning
ascribed to them under the Biosimilars Act 42 USC 262(i).

“Confidentiality Agreement” shall have the meaning set forth in Section 10.1(a).

“Confidential Information” shall mean Purchaser Confidential Information and
Seller Confidential Information.

“Consent” shall have the meaning set forth in Section 2.9.

“Contract” shall mean any agreement, contract, lease, consensual obligation,
promise, or undertaking (whether written or oral), to which Seller or any of its
Affiliates is a party (i) that

 

3



--------------------------------------------------------------------------------

relates solely or primarily to the Product, the Product Business, the Purchased
Assets or the Assumed Liabilities, or (ii) that, to the extent related to the
Product, is necessary for the conduct of the Product Business as conducted by
Seller.

“Controlled” shall mean, with respect to any of the Inventory, any of the
Product Intellectual Property and any of the Product Records, that is owned or
licensed (as licensor or licensee) by Seller and/or any of its Affiliates, and
in which Seller has the legal authority or right to grant, convey, transfer and
assign to Purchaser, all of Seller’s (and any of its Affiliates’) rights, titles
and interests therein and thereto.

“Copyright” shall mean U.S., international or foreign copyrights, including any
and all Copyright Registrations and Applications therefor, and all exclusive
rights under all such copyrights, for, in and to, or otherwise based upon any
and all documents, website content, data, artwork, advertising materials,
product packaging, product labels, product packaging inserts and product
instructions.

“Copyright Registrations and Applications” shall mean U.S., international or
foreign copyright registrations, recordations and applications, and any and all
renewals, extensions and reversions thereof, for which a registration or serial
number may be, has been or will be assigned by the relevant Governmental
Authority.

“Dispute” shall have the meaning set forth in Section 10.12(a).

“Domain Name Assignment Agreement” shall mean that certain domain name and
webpages assignment agreement in the form attached hereto as Exhibit G.

“Domain Names” shall mean any and all Internet domain names, websites and URLs,
and any and all applications and registrations therefor.

“Earnout” shall have the meaning set forth in Section 2.1(b)(ii)(A).

“Encumbrance” shall mean claims, security interests, liens, pledges, charges,
escrows, options, proxies, rights of first refusal, preemptive rights, covenants
not to sue, mortgages, hypothecations, assessments, prior assignments,
reversionary rights, reversionary titles, reversionary interests, title
retention agreements, conditional sales agreements, indentures, deeds of trust,
leases, levys or security agreements of any kind whatsoever, or any other
agreements to give any of the foregoing in the future, imposed upon the subject
property or item.

“Environmental Law” shall mean any applicable Law relating directly or
indirectly to (i) the protection of the environment (including air, water vapor,
surface water, groundwater, drinking water supply, surface or subsurface land),
(ii) occupational health and safety or (iii) the exposure to, or the use,
storage, recycling, treatment, generation, transportation, processing, handling,
labeling, recycling, release or disposal of, hazardous materials.

“Exchange Act” shall have the meaning set forth in Section 3.13(a).

“Excluded Assets” shall mean all assets and properties (other than the Purchased
Assets) of Seller and its Affiliates, including without limitation the Excluded
Data and Materials.

 

4



--------------------------------------------------------------------------------

“Excluded Claim” shall mean any dispute, controversy or claim arising from or
related to (i) any of the representations, warranties, covenants, agreements
and/or provisions set forth in Sections 3.10, 8.14 and/or 8.15 of this
Agreement, and any inaccuracy or breach thereof, (ii) any of the
representations, warranties, covenants, agreements and/or provisions of this
Agreement that relate to the Product Intellectual Property and any inaccuracy or
breach thereof and (iii) any antitrust, anti-monopoly or competition law or
regulation, whether or not statutory.

“Excluded Data and Materials” shall mean all case report forms, data, reports,
publications, abstracts and other information, materials and patient samples
generated by or for Seller or its Affiliates in the conduct of the clinical
development of Interferon Gamma-1b for the treatment of patients with idiopathic
pulmonary fibrosis.

“Excluded Liabilities” shall have the meaning set forth in Section 2.4(a).

“FDA” shall mean the United States Food and Drug Administration or any successor
organization.

“Financial Data” shall have the meaning set forth in Section 3.13(c).

“GAAP” shall mean United States generally accepted accounting principles.

“Genentech License” shall mean the License Agreement for Interferon Gamma
between Connectics Corporation and Genentech, Inc. dated as of May 5, 1998, as
amended.

“Genentech Patents” shall mean the Patent Rights granted pursuant to the
Genentech License.

“Governmental Authority” shall mean the government of the applicable country in
the Territory and any state, province, municipality or other political
subdivision thereof or therein, or any court, tribunal, judiciary body, agency,
department, board, instrumentality, panel, dispute resolution agency, patent
office, trademark office, copyright office and any official authority or
commission (including regulatory and administrative bodies) of any of the
foregoing.

“HIPAA” shall have the meaning set forth in Section 3.15(b).

“HITECH” shall have the meaning set forth in Section 3.15(b).

“HSR Act” shall have the meaning set forth in Section 8.1(b).

“Indemnification Claim Notice” shall have the meaning set forth in Section 9.4.

“Indemnified Party” shall mean the Seller Indemnified Parties or the Purchaser
Indemnified Parties, as applicable, in accordance with the terms of this
Agreement.

“Indemnifying Party” shall mean the Purchaser, Parent or the Seller, as
applicable, in accordance with the terms of this Agreement.

 

5



--------------------------------------------------------------------------------

“Intellectual Property” shall mean the Copyrights, Domain Names, Know-How,
Patent Rights, Trademarks and Trade Secrets.

“Interferon Gamma-1b” shall mean the amino acid sequence and description set
forth on Exhibit 1 to the Seller Disclosure Schedule.

“Inventory” shall mean the Product, and all active pharmaceutical ingredients
which are used solely or primarily in the production of the Product, that are
owned or Controlled by Seller or its Affiliates on the Closing Date for Seller’s
marketing and sale and which (i) are of a quality usable and salable in the
ordinary course of business and (ii) in the case of the Product, comprise all
unsold lots.

“IPF Patient Data” shall mean data accessible through Seller’s Product
regulatory safety database (e.g., the annual safety update reports provided by
Seller to the FDA contained therein) and the ARISg global safety database
maintained by Seller, which data exists at the time such databases are
transferred by Seller to Purchaser after the Closing and which may include,
among other things, safety data generated by or for Seller or its Affiliates in
the conduct of the clinical development of Interferon Gamma-1b for the treatment
of patients with idiopathic pulmonary fibrosis; provided, however, that for
purposes of clarity, IPF Patient Data shall not be deemed to include any case
report forms, data (other than the data accessible through Seller’s regulatory
safety database and the ARISg global safety database described herein), reports
(other than the annual safety update reports described herein), publications,
abstracts and other information, materials and patient samples generated by or
for Seller or its Affiliates in the conduct of the clinical development of
Interferon Gamma-1b for the treatment of patients with idiopathic pulmonary
fibrosis.

“IRS” shall mean the United States Internal Revenue Service.

“Know-How” shall mean confidential or proprietary information, including,
without limitation, Trade Secrets, inventions (whether or not patentable),
discoveries, developments, improvements, enhancements, concepts, ideas, methods,
processes, designs, schematics, drawings, formulae, data, technical data and
information, specifications, instructions, research and development information,
technology and databases.

“Knowledge of Purchaser” or “to Purchaser’s Knowledge” or any similar such
statement shall mean Bala Venkataraman, Virinder Nohria, Rick McElheny and Brian
Anderson, or any executive officer or director of Purchaser or Parent, directly
involved on behalf of Purchaser or Parent in the transactions contemplated
herein, has or had actual knowledge, or such knowledge as would be reasonably
expected to have been obtained after reasonable inquiry, of a fact or matter.

“Knowledge of Seller” or “to Seller’s Knowledge” or any similar such statement
shall mean Lawrence Kahn, Yip Fong Chia, Carla Fiankin, Sandy Mohan, Frank
Zampella, and Bruce Tomlinson, or any executive officer of Seller directly
involved in the Product Business, has or had actual knowledge, or such knowledge
as would be reasonably expected to have been obtained after reasonable inquiry,
of a fact or matter.

 

6



--------------------------------------------------------------------------------

“Law” shall mean any foreign, federal, state or local law, statute or any rule,
or regulation promulgated by any Governmental Authority.

“Liability” shall mean, collectively, any liability, indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation,
responsibility, or product liability, whether fixed or unfixed, known or
unknown, choate or inchoate, liquidated or unliquidated, secured or unsecured,
direct or indirect, matured or unmatured, or absolute, contingent or otherwise.

“Losses” shall mean any and all losses, damages, Liabilities, deficiencies,
claims, proceedings, causes of action, costs (including reasonable out of pocket
costs of investigation) and expenses, including interest, diminution in value,
penalties, settlement costs, judgments, awards, fines, costs of mitigation,
losses in connection with any Environmental Law (including any clean up or
remedial action), court costs and fees (including reasonable attorneys’ fees and
expenses).

“Material Adverse Effect” shall mean any change, circumstance, event or effect
that has had or is reasonably likely to have in the future, individually or in
the aggregate, a material adverse effect on (i) the condition (financial or
otherwise) or results of operation of the Product Business or the Purchased
Assets or (ii) the ability of Seller to consummate the transactions contemplated
by this Agreement; provided that no changes, circumstances, events or effects
resulting from or arising out of the following shall be taken into account in
determining whether a Material Adverse Effect has occurred: (a) the public
announcement of the entering into of this Agreement or the other Ancillary
Agreements or the pendency of the transactions contemplated hereby or thereby
(including any cancellation or delay of customer orders, any reduction in sales,
any disruption in supplier, partner or similar relationships or any loss of
employees), (b) the performance by Seller of any action, or the failure to take
any action, in each case at Purchaser’s written request (including email)
pursuant to this Agreement or the other Ancillary Agreements, (c) general
economic conditions, (d) general conditions in the industry in which the Product
Business is conducted, (e) changes in GAAP or Applicable Law which have general
application, (f) the failure of the business to meet any internal projections or
forecasts of revenue or earnings (provided that the underlying cause of such
failure shall be taken into account unless such cause is otherwise included in
clause (a) through (e), or (g)), or (g) fire, flood, tornado, earthquake or
other acts of nature, acts of terrorism or sabotage, war, regional, national or
international calamity, military action or any other similar event or any
escalation or worsening thereof after the date hereof, except to the extent, in
the case of the foregoing clauses (c) through (e), such changes, circumstances,
events or effects referred to therein have a materially disproportionate impact
on the Product Business relative to the industry in which the Product Business
competes as a whole.

“Opco” shall have the meaning set forth in the first paragraph of this
Agreement.

“Parent” shall have the meaning set forth in the first paragraph of this
Agreement.

“Party” or “Parties” shall have the meaning set forth in the first paragraph of
this Agreement.

 

7



--------------------------------------------------------------------------------

“Patent Assignment Agreement” shall mean that certain patent assignment
agreement in the form attached hereto as Exhibit D.

“Patent Rights” shall mean U.S., international or foreign patents, provisional
patent applications, patent applications, design registrations, design
registration applications, industrial designs, industrial design applications
and industrial design registrations, including any and all divisions,
continuations, continuations-in-part, extensions, substitutions, renewals,
registrations, revalidations, reexaminations, reissues or additions, including
supplementary certificates of protection, of or to any of the foregoing items.

“Permitted Encumbrances” shall mean (i) Encumbrances for Taxes, assessments and
other governmental charges not yet due and payable or, if due, either (a) not
delinquent or (b) being contested in good faith by appropriate proceedings,
(ii) mechanics’, workmen’s, repairmen’s, warehousemen’s, carriers’ or other
similar Encumbrances, including all statutory Encumbrances, arising or incurred
in the ordinary course of business and not yet delinquent or, (iii) Encumbrances
that do not materially affect the ownership, value or use of the underlying
Purchased Asset for the purpose it is being utilized by Seller or its Affiliates
on the Closing Date.

“Person” shall mean any natural person, corporation, unincorporated
organization, partnership, association, joint stock company, joint venture,
limited liability company, trust or government, or any agency or political
subdivision of any government, or any other entity.

“Post-Closing Tax Period” shall have the meaning set forth in Section 8.8(c).

“Pre-Closing Tax Period” shall have the meaning set forth in Section 8.8(c).

“Proceeding” shall mean any litigation, claim, action, dispute, lawsuit,
arbitration, dispute resolution process, cancellation proceeding, opposition
proceeding, concurrent use proceeding, reexamination proceeding, nullification
proceeding, interference proceeding, priority contest, challenge, protest,
inquiry, change demand, order, judgment, hearing, assessment, or any other
proceeding (whether civil, criminal, administrative or investigative),
commenced, brought, conducted, or heard by or before any Governmental Authority
or arbitrator.

“Product” shall mean the finished pharmaceutical product containing Interferon
Gamma-1b in the formulation approved by the FDA for the reduction of the
frequency and severity of serious infections related to chronic granulomatous
disease and delaying time to disease progression in patients with severe,
malignant osteopetrosis and sold by Seller under the Actimmune® trademark prior
to the Closing.

“Product Business” shall mean the manufacturing, using, developing, promoting,
advertising, marketing, distributing, selling, offering to sell, importing
and/or exporting of the Product in the Territory.

“Product Copyrights” shall mean any and all Copyrights (including, without
limitation, any and all Copyright Registrations and Applications listed on
Schedule 1.1(c)) that are Controlled by Seller and/or any of its Affiliates and
that relate solely to the Product and/or the Product Business.

 

8



--------------------------------------------------------------------------------

“Product Domain Names” shall mean any and all active or inactive Domain Names,
that are Controlled by Seller and/or any of its Affiliates and that relate
solely to the Product and/or the Product Business, as identified on Schedule
1.1(c).

“Product Intellectual Property” shall mean the Product Copyrights, Product
Domain Names, Product Know-How, Product Patents, Product Trademarks and Product
Trade Secrets, including, without limitation, each of the foregoing as listed on
Schedule 1.1(c).

“Product Know How” shall mean any and all Know-How that is Controlled by Seller
and/or any of its Affiliates and that relates primarily to the Product and/or
the Product Business, excluding the Excluded Data and Materials.

“Product Master Cell Bank” or “PMCB” shall mean collectively the following cell
banks relating to the Product or the Product Business: (i) the cell bank stored
at Fisher BioServices Inc. located at 14665 Rothgeb Dr., Rockville, Maryland,
20850; and (ii) the working cell bank W3110 pHF CYC5, in each of which Seller or
its Affiliates have ownership or other rights or interests, whether contractual
or otherwise, therein or with respect thereto.

“Product Master Cell Bank Records” shall mean all records and associated
agreements with third party providers relating to the development,
characterization and validation of the PMCB and documenting storage, dispensing
and periodic testing of Product Master Cell Bank confirming its integrity and
stability, that are owned or Controlled by Seller or its Affiliates.

“Product Net Sales” shall mean the gross amount invoiced by Purchaser or its
Affiliates for Product sales, less: (i) reasonable and customary cash discounts
consistent with the Seller’s past practices, (ii) customary rebates and
Chargebacks, consistent with the Seller’s past practices and (iii) sales
credits, refunds, returns and allowances accrued by Purchaser in accordance with
GAAP. Such amounts shall be determined from books and records maintained by
Purchaser in accordance with GAAP, consistently applied. To the extent that any
accrual contemplated by the foregoing clause (iii) is subsequently adjusted in
accordance with GAAP, Purchaser shall notify Seller thereof in writing and the
Earnout owing hereunder in respect of the Product Net Sales corresponding to
such accrued amounts shall be adjusted accordingly and the next subsequent
Earnout payment hereunder shall be increased or decreased accordingly.

“Product Patents” shall mean any and all Patent Rights that are Controlled by
Seller and/or any of its Affiliates and that relate primarily to the Product
and/or the Product Business, as identified on Schedule 1.1(c), and including,
without limitation, the Genentech Patents and the Snitman Patents.

“Product Records” shall mean all files, documents, instruments, papers, books
and records Controlled by Seller and/or any of its Affiliates, whether in
electronic or tangible form, that relate primarily to the Product, the Product
Business and/or the Product Intellectual Property, including, without
limitation, any and all pricing lists, customer lists, vendor lists, financial
data, research and development files, marketing materials, regulatory files,
adverse event reports and files; equipment specifications; analytical
specifications and validation reports; Product batch records; bills of material;
packaging specifications; approved and rejected vendor lists and audits; Product
complaints, clinical studies and all documentation relating thereto; all

 

9



--------------------------------------------------------------------------------

documentation associated with the Product Intellectual Property; copies of all
filings (and supporting documentation) with Governmental Authorities, including,
but not limited to, any and all Product NDAs and BLAs; component and labeling
purchasing specifications; packaging and quality control SOPs; stability data,
records, charts, reports and applicable SOPs; quality assurance/control data,
records, charts, reports, and applicable SOPs; budgets; pricing guidelines;
ledgers; journals; Assumed Contracts; Promotional Materials; operating data and
plans; sales data; target lists; file histories, file wrappers, correspondence,
application documents, registration documents, search reports, documents
concerning the prosecution history, enforcement or maintenance of rights, or
restrictions on use, with respect to the Product Intellectual Property, whether
or not required to be kept or maintained under any Law; but excluding (i) the
Excluded Data and Materials and (ii) any items to the extent that any Applicable
Law prohibits their transfer.

“Product Returns” shall mean returns of Product by customers.

“Product Trademarks” shall mean any and all Trademarks that are Controlled by
Seller and/or any of its Affiliates and that relate solely to the Product and/or
the Product Business, as identified on Schedule 1.1(c). “Product Trademarks”
shall not include the Seller Marks.

“Product Trade Secrets” shall mean any and all Trade Secrets that are Controlled
by Seller and/or any of its Affiliates and that relate primarily to the Product
and/or the Product Business.

“Promotional Materials” shall mean any and all physician lists, customer lists,
marketing studies, marketing plans and strategies, sales force training
materials, market research materials, and all advertising, selling, and
promotional materials and other similar information and data, including, without
limitation, records of sales and cost data for the twelve (12) months ended
April 30, 2012, and as of the day prior to the Closing Date, to the extent the
foregoing relate primarily to the Product and/or the Product Business, and to
the extent the foregoing are within the Seller’s or its Affiliates’ possession
as of the Closing Date.

“Property Taxes” shall have the meaning set forth in Section 8.8(c).

“Purchased Assets” shall mean, collectively, the assets of Seller set forth
below:

(i) the Product;

(ii) all Inventory identified on Schedule 1.1(a);

(iii) the Assumed Contracts;

(iv) the Regulatory Approvals identified on Schedule 1.1(b);

(v) the Promotional Materials;

(vi) the Product Records;

(vii) the Product Intellectual Property;

 

10



--------------------------------------------------------------------------------

  (viii) the Product Master Cell Bank and Product Master Cell Bank Records,
which are listed on Schedule 1.1(e); and

 

  (ix) all of Seller’s right, title and interest in and to each and all of the
foregoing assets set forth in (i) – (viii), supra, including, without
limitation, any and all of Seller’s and its Affiliates’ rights to bring any and
all causes of action, either in law or in equity, for past, present or future
infringement of any of the Product Intellectual Property.

“Purchase Price” shall have the meaning set forth in Section 2.1(b).

“Purchaser” shall have the meaning set forth in the first paragraph of this
Agreement.

“Purchaser Confidential Information” shall have the meaning set forth in
Section 10.1(b).

“Purchaser Indemnified Parties” shall have the meaning set forth in
Section 9.1(a).

“Purchaser Labeling” shall mean the printed labels, labeling and packaging
materials, including printed carton, container labels and package inserts, to be
prepared by Purchaser after the Closing Date and bearing Purchaser’s name for,
or in connection with, packaging of the Product.

“Quality Agreement” shall mean the Quality Agreement executed by and between
Seller and Boehringer-Ingelheim in connection with the execution of the B-I
Supply Agreement, which Quality Agreement will be one of the Assumed Contracts
to be assigned to Opco as part of the Purchased Assets.

“Regulatory Approvals” shall mean all applications for regulatory approval,
including new drug applications, abbreviated new drug applications, new drug
submissions, and any comparable applications and submissions, together with any
and all supplements or modifications or amendments thereto, whether existing,
pending, withdrawn or in draft form, prepared and submitted to any Governmental
Authority in the Territory with respect to the Product, along with all
supporting files, data, studies and reports relating thereto (in tangible and
electronic form) and all technical and other information contained therein.

“Schedules” shall refer to the schedules to this Agreement which are hereby
incorporated by reference into this Agreement.

“Seller” shall have the meaning set forth in the first paragraph of this
Agreement.

“Seller Bank Account” shall have the meaning set forth in Section 2.1(b)(i).

“Seller Confidential Information” shall have the meaning set forth in
Section 10.1(c).

“Seller Disclosure Schedule” shall have the meaning set forth in the first
paragraph of Article III.

“Seller Indemnified Parties” shall have the meaning set forth in Section 9.1(b).

 

11



--------------------------------------------------------------------------------

“Seller Marks” shall mean all Trademarks Controlled by Seller, other than the
Product Trademarks, that are used in connection with the Product Business and
the Assumed Liabilities as of the Agreement Date.

“Seller SEC Filing” shall have the meaning set forth in Section 3.13(a).

“Snitman Patents” shall mean United States Patent No. 6,936,695, United States
Patent No. 6,936,694 (now reissued as US RE39,821E), Canadian Patent
No. 1,341,561, and any and all Patent Rights related to the foregoing.

“Straddle Period” shall have the meaning set forth in Section 8.8(c).

“Taxes” shall mean all federal, state, local, foreign and other income, net
income, gross income, gross receipts, sales, use, ad valorem, transfer, capital
stock, franchise, profits, license, service, add on or alternative minimum tax,
occupancy, withholding, payroll, fringe benefits, employment, employees’ income
withholding, foreign or domestic withholding, unemployment, disability, excise,
severance, stamp, value added, occupation, premium, property (including, real
property and personal property taxes and any assessments, special or otherwise),
environmental, windfall profits, customs, duties or other taxes, and any fees,
assessments, levies, tariffs or charges of any kind that are in the nature of a
tax, together with any interest and any penalties, additions to tax or
additional amounts with respect thereto (and “Tax” means any one of the
foregoing Taxes).

“Tax Return” shall mean any return, declaration, report or statement required to
be filed with a Governmental Authority in respect to any Tax (including any
attachments thereto, and any amendment thereof), including any information
return, claim for refund, amended return or declaration of estimated Tax.

“Territory” shall mean the United States, Canada and Japan.

“Third Party” shall mean any Person other than Purchaser, Parent, Opco or
Seller, or an Affiliate of any of them.

“Third Party Claim” shall mean any Proceeding at law or suit in equity by or
against a Third Party as to which indemnification will be sought hereunder.

“Trademarks” shall mean any and all U.S., international or foreign trademarks,
service marks, trade names, service names, brand names, product names, trade
dress, trade styles, logos, symbols, and other product or service source
identifiers and general intangibles of a like nature, together with all goodwill
associated with any of the foregoing, along with all applications,
registrations, renewals and extensions therefor.

“Trade Secrets” shall mean information, including, without limitation, any
formula, program, device, method, technique, and/or process, that: (i) derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, any Third Party who
can obtain economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.

 

12



--------------------------------------------------------------------------------

“Transaction Documents” shall mean this Agreement and the Ancillary Agreements.

“Transfer Taxes” shall have the meaning set forth in Section 8.8(b).

“Transition Services Agreement” shall mean that certain transition services
agreement in the form attached hereto as Exhibit C.

“Treasury Regulations” shall mean the income tax regulations issued under the
Code.

Section 1.2 Construction.

(a) The words “hereof,” “herein” and “hereunder” and words of like import used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

(b) The captions herein are included for convenience of reference only and shall
be ignored in the construction or interpretation hereof. References to Articles,
Sections, Exhibits, and Schedules are to Articles, Sections, Exhibits, and
Schedules of this Agreement unless otherwise specified.

(c) All Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement.

(d) Any singular term in this Agreement shall be deemed to include the plural,
and any plural term the singular, and words denoting either gender shall include
both genders as the context requires. Where a word or phrase is defined herein,
each of its other grammatical forms shall have a corresponding meaning.

(e) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import.

(f) The use of the word “or” shall not be exclusive.

(g) A reference to any legislation or to any provision of any legislation shall
include any modification, amendment, re-enactment thereof, any legislative
provision substituted therefore and all rules, regulations and statutory
instruments issued or related to such legislation.

(h) Any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be applied in the construction or
interpretation of this Agreement. No prior draft of this Agreement nor any
course of performance or course of dealing shall be used in the interpretation
or construction of this Agreement. No parol evidence shall be introduced in the
construction or interpretation of this Agreement unless the ambiguity or
uncertainty in issue is plainly discernable from a reading of this Agreement
without consideration of any extrinsic evidence.

 

13



--------------------------------------------------------------------------------

(i) The Parties agree that any exception or qualification set forth in the
Seller Disclosure Schedule with respect to a particular representation or
warranty contained herein shall be deemed to be an exception or qualification
with respect to other representations and warranties contained in this Agreement
to the extent the applicability of the disclosure to each other representation
and warranty is reasonably apparent from the text of the disclosure made.
Nothing in the Seller Disclosure Schedule is intended to broaden the scope of
any representation, warranty or covenant of Seller contained in this Agreement.

ARTICLE II

THE TRANSACTION

Section 2.1 Purchase and Sale of Purchased Assets.

(a) Upon the terms and subject to the conditions set forth in this Agreement, at
the Closing, Seller shall sell, assign, transfer, convey and deliver to
Purchaser, and Purchaser shall purchase, acquire and accept, all of Seller’s
right, title and interest in and to the Purchased Assets, free and clear of all
Encumbrances other than Permitted Encumbrances; provided that Opco shall
purchase, acquire and accept the Inventory, B-I Supply Agreement and Quality
Agreement in lieu of Purchaser.

(b) As consideration for the transactions contemplated hereby (the “Purchase
Price”), Purchaser shall make the following payments to Seller:

 

  (i) Closing Cash Payment. At Closing, Purchaser shall make a cash payment of
Fifty Five Million Dollars ($55,000,000) (the “Closing Cash Payment”) by wire
transfer of immediately available funds to a bank account in the United States
identified by Seller to Purchaser in writing at least two (2) Business Days
prior to the Closing Date (the “Seller Bank Account”).

 

  (ii) Additional Consideration.

A. Earnout. On each of the one (1) year and two (2) year anniversaries of the
Closing, Purchaser shall pay to Seller a cash payment (each an “Earnout” and
together, the “Earnouts”) by wire transfer of immediately available funds to the
Seller Bank Account or, if applicable, to an alternate bank account in the
United States identified by Seller to Purchaser in writing (the “Alternate
Seller Bank Account”), within forty-five (45) days following the end of each
Annual Period, such amount as calculated pursuant to the formulas set forth
below:

 

  •   12.5% of total Product Net Sales from $0 - $10,000,000; and

 

  •   7.5% of total Product Net Sales from $10,000,001 - $20,000,000.

Product Net Sales shall be calculated on an Annual Period basis and payments of
the foregoing Earnouts will be paid within forty-five (45) days after the end of
each three (3) month period within each of the first and second Annual Periods.

 

14



--------------------------------------------------------------------------------

  (iii) Assumed Liabilities. At the Closing, Purchaser shall assume from Seller,
and thereafter pay, perform and discharge when due, the Assumed Liabilities.

(c) The B-I Purchase Orders shall constitute Assumed Contracts, provided,
however, Seller shall, at Seller’s expense, pay, perform and discharge on
Purchaser’s behalf when due the amounts payable to Boehringer-Ingelheim under
the B-I Purchase Orders. If Closing occurs prior to the transfer of title from
Boehringer-Ingelheim to Seller of Product under the B-I Purchase Orders, the
Parties acknowledge and agree that Purchaser may directly instruct
Boehringer-Ingelheim to ship or have shipped the Product under the B-I Purchase
Orders to Opco pursuant to the terms of the B-I Supply Agreement. If Closing
occurs after the transfer of title from Boehringer- Ingelheim to Seller of
Product under the B-I Purchase Orders, Purchaser acknowledges and agrees that
such Product shall remain at the United States facilities maintained by CORD
Logistics, Inc. where CORD Logistics, Inc. shall continue to store and process
the Product under the Distribution Services Agreement between CORD Logistics,
Inc. and InterMune Pharmaceuticals Inc., dated January 15, 1999, as amended from
time to time, but title to such Product shall be transferred to Opco, without
further consideration, at the time of Closing as part of the Purchased Assets.

Section 2.2 Excluded Assets. The Parties acknowledge and agree that Seller is
not selling, conveying, transferring, assigning, or delivering, or assigning any
rights whatsoever to the Excluded Assets to Purchaser, and Purchaser is not
purchasing, taking delivery of or acquiring any rights whatsoever to the
Excluded Assets from Seller.

Section 2.3 Assumed Liabilities. Upon the terms and subject to the conditions
set forth in this Agreement, at the Closing, Purchaser shall assume and agree to
pay, perform or otherwise discharge, in accordance with their respective terms
and subject to the respective conditions thereof, only the following Liabilities
(collectively, the “Assumed Liabilities”); provided that Opco shall assume any
such Liability in lieu of Purchaser with respect to the Inventory, B-I Supply
Agreement and Quality Agreement:

(a) Any Liability arising on or after the Closing under any Assumed Contract
(other than any Liability arising out of or relating to a breach of such Assumed
Contract which occurred prior to the Closing);

(b) Any Liability arising out of the conduct of the Product Business by
Purchaser after the Closing, including any Liabilities and obligations arising
out of or resulting from product liability claims for the Product but only with
respect to Product which is sold by Purchaser after the Closing;

(c) Any Liability arising after the Closing for Taxes imposed with respect to
the Product Business or the Purchased Assets that are attributable to the
ownership, sale, operation or use of the Product Business or the Purchased
Assets following the Closing Date;

(d) Property Taxes and Transfer Taxes to the extent specifically allocated to
Purchaser pursuant to Section 8.8; and

(e) Any other Liability specifically set forth on Schedule 2.3(e) hereto.

 

15



--------------------------------------------------------------------------------

(f) For the avoidance of doubt, the Parties acknowledge that in no event shall
the provisions of this Section 2.3 be construed to limit Purchaser’s, Parent’s
or Opco’s obligations under Article IX.

Section 2.4 Excluded Liabilities.

(a) The Parties hereby acknowledge and agree that, other than the Assumed
Liabilities, or as otherwise specifically provided in the Transaction Documents,
Purchaser shall not be responsible for, assume, or be obligated to pay, perform
or otherwise discharge any Liabilities or obligations of Seller, whether or not
related to the Product Business (collectively, the “Excluded Liabilities”),
which Excluded Liabilities shall include, but not be limited to, (i) any
obligation or Liability of Seller created as a result of this Agreement,
(ii) any Liability relating to Product sold prior to the Closing Date, or the
operation of the Product Business prior to the Closing Date, (iii) those items
set forth on Schedule 2.4(a), and (iv) all liabilities with respect to any Taxes
owed by Seller, including any liability of Seller for the Taxes of any other
Person under Treasury Regulation Section 1.1502-6 (or any similar provision of
state, local or foreign law), as a transferee, or as a result of a Tax sharing
of similar agreement, and Taxes otherwise imposed with respect to the Product
Business or the Purchased Assets that are attributable to the ownership, sale,
operation or use of the Product Business or the Purchased Assets on or prior to
the Closing Date. For the avoidance of doubt, the Parties acknowledge that in no
event shall the provisions of this Section 2.4 be construed to limit Seller’s
obligations under Article IX.

(b) The Parties hereby acknowledge and agree that, other than as provided in the
Transaction Documents, Seller shall not be responsible for, assume, or be
obligated to pay, perform or otherwise discharge any obligations or liabilities
of Purchaser. The Parties acknowledge that in no event shall the foregoing
sentence be construed to limit Seller’s obligations under Article IX.

Section 2.5 Closing Date. Unless this Agreement shall have been terminated
pursuant to Article VII, the consummation of the transactions contemplated by
Section 2.1 (the “Closing”) shall take place at the offices of Latham & Watkins
LLP, 140 Scott Drive, Menlo Park, CA 94025 at 10:00 a.m., PDT, and in such other
places as are necessary to effect the transactions to be consummated at the
Closing, on the fifth (5th) Business Day immediately following the satisfaction
or, to the extent permitted, waiver of all of the conditions in Article VII
(other than those conditions which by their nature are to be satisfied or, to
the extent permitted, waived at the Closing but subject to the satisfaction or,
to the extent permitted, waiver of such conditions), or at such other time, date
and place as shall be determined by mutual agreement of the Parties (such date
of the Closing being herein referred to as the “Closing Date”). The Closing
shall be deemed to have become effective as of 12:01 a.m., PDT on the Closing
Date.

Section 2.6 Purchaser Obligations. At the Closing, Purchaser shall (i) deliver
to Seller the Closing Cash Payment and (ii) execute and deliver to Seller the
following:

(a) the Bills of Sale;

(b) the Assignment and Assumption Agreements;

 

16



--------------------------------------------------------------------------------

(c) the Transition Services Agreement;

(d) the Patent Assignment Agreement;

(e) the certificate required by Section 7.3(a);

(f) the Domain Name Assignment Agreement;

(g) its acknowledgment to and acceptance of the waiver and consent of
BoehringerIngelheim, as described in Section 7.2(e) hereof; and

(h) such other documents and instruments as Seller may reasonably request to
consummate the transactions described in Section 2.1.

Section 2.7 Seller Obligations. At the Closing, Seller shall execute and deliver
to Purchaser, the following:

(a) the Bills of Sale;

(b) the Assignment and Assumption Agreements;

(c) the Transition Services Agreement;

(d) the Patent Assignment Agreement;

(e) the Domain Name Assignment Agreement;

(f) the B-I Supply Agreement, Quality Agreement and waiver and consent of
Boehringer-Ingelheim, as described in Section 7.2(e) hereof;

(g) a confirmation receipt reflecting receipt of the Closing Cash Payment;

(h) a certificate from Seller under Treasury Regulations Section 1.1445-2
certifying Seller’s non-foreign status;

(i) the certificate required by Section 7.2(a); and

(j) such other documents and instruments as Purchaser may reasonably request to
consummate the transactions described in Section 2.1.

Section 2.8 Allocation of Purchase Price. Seller and Purchaser shall allocate
the Purchase Price (and Assumed Liabilities, to the extent properly taken into
account under the Code) among the Purchased Assets for tax purposes in
accordance with Section 1060 of the Code. A draft allocation schedule shall be
prepared by Purchaser and delivered to Seller not later than thirty (30) days
after the Closing Date for Seller’s review and comment. Seller and Purchaser
shall work in good faith to resolve any disputes relating to the draft
allocation schedule (such allocation schedule as finally agreed to by Purchaser
and Seller, the “Allocation Schedule”). The Allocation Schedule shall be revised
as mutually agreed by Purchaser and Seller to reflect any adjustment to the
Purchase Price pursuant to the provisions of this

 

17



--------------------------------------------------------------------------------

Agreement. Purchaser and Seller shall file all Tax Returns (including, but not
limited to, a Form 8594 (Asset Acquisition Statement under Section 1060 of the
Code)) with respect to the transactions contemplated by this Agreement
consistently with the Allocation Schedule and any adjustments thereto, unless
otherwise required by Applicable Law.

Section 2.9 Assignability and Consents. Notwithstanding anything to the contrary
contained in this Agreement, but subject to Section 7.2, if the sale,
assignment, transfer, conveyance or delivery or attempted sale, assignment,
transfer, conveyance or delivery to Purchaser of any Purchased Assets (i) is
prohibited by any Applicable Law or (ii) would require any consents, waivers,
approvals or authorizations of a Third Party or Governmental Authority (a
“Consent”) and such Consents shall not have been obtained prior to the Closing
and an attempted assignment thereof without such Consent would constitute a
breach thereof, then in either case, the Closing will proceed without the sale,
assignment, transfer, conveyance or delivery of such Purchased Assets and this
Agreement shall not constitute an agreement for the sale, assignment, transfer,
conveyance or delivery of such Purchased Asset. In the event that the Closing
proceeds without the sale, assignment, transfer, conveyance or delivery of any
such Purchased Asset, then following the Closing, the Parties shall use their
commercially reasonable efforts, and cooperate with each other, to obtain
promptly such Consents; provided, however, that Purchaser shall not be required
to pay any consideration to obtain any such Consent. Pending receipt of such
Consents, the Parties shall cooperate with each other in any mutually agreeable,
reasonable and lawful arrangements designed to provide to Purchaser the benefits
of and the obligations associated with use of such Purchased Asset that it would
have obtained or been subject to had the asset been conveyed to Purchaser at the
Closing. To the extent that Purchaser is provided the benefits pursuant to this
Section 2.9 of any Assumed Contract, Purchaser shall (x) perform for the benefit
of the other parties thereto the obligations of Seller or any Affiliate of
Seller thereunder, which arise after the Closing, and (y) shall satisfy any
related Liabilities with respect to such Assumed Contract that, but for the lack
of a Consent to assign such obligations or Liabilities to Purchaser, would be
Assumed Liabilities. Once Consent for the sale, assignment, transfer, conveyance
or delivery of any such Purchased Asset not sold, assigned, transferred,
conveyed or delivered at the Closing is obtained or given, Seller shall promptly
assign, transfer, convey and deliver such Purchased Asset to Purchaser at no
additional cost to Purchaser.

Section 2.10 License Grant. Seller hereby grants Purchaser, on Seller’s behalf
and on behalf of any applicable Affiliate, a non-exclusive, royalty-free,
sublicenseable license, under Know-How Controlled by Seller, to use the IPF
Patient Data solely for the treatment and support of patients using the Product;
provided that, for the avoidance of doubt, Purchaser shall not use any of the
IPF Patient Data to seek regulatory approval of or to commercialize the Product
for the treatment of idiopathic pulmonary fibrosis.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Purchaser as of the date hereof, but subject
to such exceptions as are specifically disclosed in the disclosure schedule
referencing the appropriate Sections hereof (unless the applicability and
relevance of the disclosure to another representation or warranty is readily
apparent on the face of such disclosure, in which case such disclosure shall

 

18



--------------------------------------------------------------------------------

also apply to such other representations or warranty) supplied by Seller and
dated as of the date hereof (the “Seller Disclosure Schedule”), as follows:

Section 3.1 Organization and Authority. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Seller has all necessary corporate power and corporate authority, and has taken
all actions necessary, to execute and deliver the Transaction Documents, and the
transactions contemplated thereby, and effect the transactions contemplated
thereby and has duly authorized the execution, delivery and performance of the
Transaction Documents and transactions or documents contemplated thereby by all
necessary corporate action. Seller has all corporate power and corporate
authority necessary to own its assets and carry on the Product Business as
currently being conducted by Seller. The Transaction Documents will be upon the
Closing, the valid and legally binding obligations of Seller, enforceable
against it in accordance with their terms, subject to applicable bankruptcy
moratorium, reorganization, insolvency and similar laws of general application
relating to or affecting the rights and remedies of creditors generally and to
general equitable principles (regardless of whether in equity or at law).

Section 3.2 Purchased Assets; Title to Purchased Assets.

(a) Except as set forth on Section 3.2 of the Seller Disclosure Schedule, the
Purchased Assets collectively constitute all of the properties, rights, titles,
interests and other tangible and intangible assets owned by Seller and/or any of
its Affiliates and used by Seller and/or any of its Affiliates to conduct the
Product Business consistent with past practice.

(b) Seller has good and marketable title to the Purchased Assets owned by Seller
free and clear of any Encumbrances, except for the Permitted Encumbrances.
Seller has not received any notice of any adverse claims of ownership to the
Purchased Assets owned by Seller, and to Seller’s Knowledge, no facts or
circumstances exist which would provide a reasonable basis for any such adverse
claim of ownership of any of the Purchased Assets owned by Seller. Upon delivery
to Purchaser at the Closing of the Bills of Sale, Domain Name Assignment
Agreement, Patent Assignment Agreement, and the Assignment and Assumption
Agreements, Seller will thereby sell, transfer, convey and assign to Purchaser
good and marketable title to the Purchased Assets, free and clear of all
Encumbrances other than Permitted Encumbrances, subject to the terms and
conditions of this Agreement.

Section 3.3 Consents; Non-Contravention.

(a) Except for the requisite filings under the HSR Act, if any, and the
expiration or termination of the waiting period thereunder, and except for all
filings and other actions contemplated by the Transaction Documents (including
the necessary transfer of filings, notices and approvals required to transfer
the Regulatory Approvals from Seller to Purchaser), the execution, delivery and
performance by Seller of the Transaction Documents and the consummation by
Seller of the transactions contemplated thereby will not require any notice to,
filing with, or the consent, approval or authorization of, any Person or
Governmental Authority.

(b) Except as set forth on Section 3.7 of the Seller Disclosure Schedule,
neither the execution and delivery of the Transaction Documents nor the
consummation of the transactions

 

19



--------------------------------------------------------------------------------

contemplated thereby will (i) violate or result in a breach or result in the
acceleration or termination of, or the creation in any Third Party of the right
to accelerate, terminate, modify or cancel, any Assumed Contract, (ii) conflict
with, violate or result in a breach of any provision of the certificate of
incorporation, or by-laws of Seller, (iii) conflict with or violate in any
material respect Applicable Law, or (iv) conflict with, violate or result in a
breach of any material agreement, instrument or arrangement to which Seller is
subject, including any agreement affecting Seller’s ownership of, or ability to
assign, the Product Intellectual Property.

Section 3.4 Regulatory Approvals.

(a)Section 3.4(a) of the Seller Disclosure Schedule sets forth a complete and
correct list of all Regulatory Approvals. Seller has provided to Purchaser
complete and correct copies of the Regulatory Approvals or Purchaser has had
access to such copies of the Regulatory Approvals.

(b) Seller is in material compliance with all of the Regulatory Approvals listed
on Section 3.4(a) of the Seller Disclosure Schedule, and, since the time Seller
acquired its rights in the Product, Seller has not received any notification or
other communication, written or oral, from any Third Party with respect to any
alleged or possible violation with respect to any such Regulatory Approvals, and
to Seller’s Knowledge, there are no facts or circumstances that would form a
reasonable basis for any such violation.

(c) The Regulatory Approvals are in full force and effect and have been duly and
validly issued. The U.S. Regulatory Approval is in good standing, has not been
revoked, rescinded, amended or modified, and, to Seller’s Knowledge, no event
has occurred or notification or other communication been received by Seller from
the FDA or other Governmental Authority, a notified body or any other party that
would materially adversely affect or otherwise jeopardize the FDA approval
status of the Product. To the Knowledge of Seller, no applications made or other
materials submitted by Seller to the FDA or other Governmental Authority or a
notified body with respect to the Product contained an untrue statement of
material fact when submitted, or omitted to state a material fact when submitted
which was required to be stated therein or necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.

(d) The Regulatory Approval files of Seller have been maintained in accordance
with reasonable industry standards. Seller has in its possession or control, or
has access to, copies of all the material documentation filed in connection with
filings made by Seller for Regulatory Approval of the Product, including the
complete regulatory chronology for each Regulatory Approval (if applicable) and
Seller will, to the extent any such materials are not delivered pursuant to the
terms of this Agreement, upon request of Purchaser make such materials available
for review and copying by Purchaser and its representatives.

Section 3.5 Compliance with Laws and Litigation.

(a) Except with respect to any matter relating to or arising from Regulatory
Approvals (which is addressed in Section 3.4), with respect to the Product, the
Product Business,

 

20



--------------------------------------------------------------------------------

the Purchased Assets and the Assumed Liabilities, Seller is in material
compliance with all Applicable Laws.

(b) Except with respect to routine administrative proceedings conducted with
respect to Regulatory Approvals conducted in the Seller’s ordinary and usual
course of conduct of the Product Business, there are no Proceedings, including
any action or investigation by the U.S. Department of Justice, Office of the
Inspector General, or any Governmental Authority, existing, pending, or to the
Knowledge of Seller, threatened against or affecting Seller, with respect to the
Product, the Product Business, the Purchased Assets or the Assumed Liabilities
or with respect to this Agreement or the transactions contemplated hereby, and
there are no Proceedings pending in which Seller is the plaintiff or claimant
and which relate to the conduct of Seller with respect to the Purchased Assets
or the Product Business prior to the Closing Date. Seller is not subject to any
Proceedings, nor, to the Knowledge of Seller, are any Proceedings threatened,
which, in any such case, that would reasonably be expected to impair or delay
its ability to perform its obligations under this Agreement.

Section 3.6 No Material Adverse Change.

(a) Except as set forth on Section 3.6 of the Seller Disclosure Schedule, since
January 1, 2010, there has been no Material Adverse Effect on the Product
Business or the Purchased Assets; (b) there has been no damage or impairment to,
or destruction or loss of, the Purchased Assets, that had or would reasonably be
expected to have a Material Adverse Effect on the Product Business or the
Purchased Assets; (c) there has been no sale, assignment, transfer or
Encumbrance of the Purchased Assets outside the ordinary course of business; and
(d) there has been no change in the contingent obligations of Seller by way of
guaranty, endorsement, indemnity, warranty or otherwise that would reasonably be
expected to have a Material Adverse Effect.

(b) Since January 1, 2010, Seller has, consistent with the conduct of the
Product Business during the twenty-four (24) months prior to the Agreement Date:
(i) continued and conducted the Product Business in Seller’s ordinary and usual
course of business, and (ii) maintained its relationships with suppliers,
distributors, customers and others having material business relationships with
Seller related to the Product Business.

Section 3.7 Assumed Contracts.

(a) Section 3.7 of the Seller Disclosure Schedule sets forth a complete and
correct list of each of the Assumed Contracts. Except as set forth in
Section 3.7 of the Seller Disclosure Schedule, the Assumed Contracts constitute
all of the contracts to which Seller or any of its Affiliates is a party or is
otherwise bound and that are material to or otherwise relate solely or primarily
to the Purchased Assets and/or the Product Business. Seller has delivered to or
made available to Purchaser true and complete copies of all such Assumed
Contracts and any other contracts or agreements identified on Schedule 1.1(d).
All such Assumed Contracts are, as to Seller (and, as to the other parties
thereto, to the Knowledge of Seller), legal, valid and binding agreements in
full force and effect and enforceable in accordance with their respective terms
(subject to applicable bankruptcy moratorium, reorganization, insolvency and
similar laws of general application relating to or affecting the rights and
remedies of creditors generally and to

 

21



--------------------------------------------------------------------------------

general equitable principles (regardless of whether in equity or at law)) and,
subject to Section 2.9, may be transferred to the Purchaser pursuant to this
Agreement and, as of the Closing Date and subject to the provisions of each such
Assumed Contract, will continue in full force and effect in each case without
the consent, approval, or act, or the making of any filing with, any other party
thereto.

(b) Seller is not in material breach or default, and no event has occurred that
with notice or lapse of time would constitute a material breach or default by
Seller permitting termination, modification, or acceleration, under any Assumed
Contract of the Seller Disclosure Schedule. To the Knowledge of Seller, no other
party to any Assumed Contract is in material breach or default under, or has
repudiated any material provision of, any Assumed Contract, and no event has
occurred and no condition or state or facts currently exists which, with time or
the giving of notice, or both, would constitute such a material default or
breach by such other party.

Section 3.8 Inventory and Returns.

(a) Section 3.8(a) of the Seller Disclosure Schedule sets forth a complete and
correct list of the Inventory as of May 15, 2012, as the same will be revised as
of the day prior to the Closing Date. The Inventory has been produced or
manufactured in accordance with all Applicable Law and Regulatory Approvals.

(b) Since January 1, 2010, Seller has not (i) materially altered its
distribution practices or terms with respect to the Product, or (ii) materially
altered its activities and practices with respect to inventory levels of the
Product maintained at the wholesale, chain, institutional or retail levels in
any material respect.

(c) Section 3.8(c) of the Seller Disclosure Schedule sets forth, on a monthly
basis, the returns of the Product for the one year period ended May 15, 2012, as
the same will be revised as of the day prior to the Closing Date.

(d) All Inventory included in the Purchased Assets shall be fully paid for,
saleable and in good and marketable condition and shall be in compliance with
all Laws applicable to its manufacture, labeling and storage.

(e) All Inventory identified on Schedule 1.1(a) shall be provided to Opco
without additional consideration.

Section 3.9 Tax Matters.

(a) There are no Encumbrances for Taxes on any of the Purchased Assets other
than Permitted Encumbrances (within the meaning of clause (i) of such
definition).

(b) Seller has timely filed all Tax Returns that were required to be filed
relating to the Product Business or the Purchased Assets and has paid all Taxes
shown thereon as owing, except where the failure to file Tax Returns or to pay
Taxes would not have a Material Adverse Effect.

(c) Except as disclosed on Schedule 3.9(c), there are pending or ongoing against
Seller no federal, state, local or foreign audits, suits, proceedings, claims or
administrative

 

22



--------------------------------------------------------------------------------

proceedings or, to the Knowledge of Seller, investigations, for Taxes of Seller
relating to the Product Business or the Purchased Assets or any Tax Returns of
Seller relating to the Product Business or the Purchased Assets that could
result in (i) a material Encumbrance on the Purchased Assets or (ii) material
Taxes for which the Purchaser Indemnified Parties may be liable.

(d) Seller has not received any written ruling concerning Taxes of Seller with
respect to the Product Business or the Purchased Assets from any taxing
authority.

(e) Except as disclosed on Schedule 3.9(e), during the three (3) year period
ending on the date of this Agreement, no jurisdiction where Seller does not file
a Tax Return has made a claim in writing that Seller is required to file a Tax
Return relating to the Product Business or the Purchased Assets for such
jurisdiction or that any Taxes relating to the Product Business of the Purchased
Assets are due as a result of doing any business in such jurisdiction.

Section 3.10 Intellectual Property.

(a) Seller is the owner or licensee of all right, title and interest in and to,
or otherwise has the right to use, the Product Intellectual Property, free and
clear of any Encumbrance, except for the Permitted Encumbrances; Seller has the
full and unrestricted right, power and authority to grant, convey, transfer and
assign to Purchaser all of Seller’s (and any of its Affiliates’) right, title
and interest in and to the Product Intellectual Property; and Seller’s grant,
conveyance, transfer and assignment to Purchaser of all of Seller’s (and any of
its Affiliates’) right, title and interest in and to the Product Intellectual
Property will not violate or breach any Assumed Contract.

(b) Schedule 1.1(c) sets forth a true and complete list of all Product
Intellectual Property, and Schedule 1.1(d) sets forth a true and complete list
of all Assumed Contracts through which the Seller (and any of its Affiliates)
has obtained rights to any Product Intellectual Property.

(c) None of the Product Patents is involved in any Proceeding (including, but
not limited to, any Proceeding challenging the ownership, right to use,
validity, enforceability, and/or any allegation of infringement, of any of the
Product Patents (and whether under the Hatch Waxman Act, the Biologics Price
Competition and Innovation Act, or other applicable Law)). To the Knowledge of
Seller, no inequitable conduct (i.e., any conduct that would be in violation of
37 C.F.R. §1.56, or its foreign equivalent, if applicable) was committed in the
prosecution of any of the Product Patents owned by Seller.

(d) Except as set forth in Section 3.10 of the Seller Disclosure Schedule, to
the Knowledge of Seller, none of the Product Trademarks, Product Copyrights or
Product Domains is involved in any Proceeding.

(e) To the Knowledge of Seller, all maintenance fees, annuity fees or renewal
fee payments have been timely paid, as and if applicable, for each of the
Product Patents, Product Trademarks, Product Copyrights and Product Domain Names
owned by the Seller.

 

23



--------------------------------------------------------------------------------

(f) There are no pending or, to the Knowledge of Seller, threatened Proceedings
(i) based upon, challenging, or seeking to deny or restrict, the Seller’s (or,
as applicable, any of its Affiliates’) use of any of the Product Intellectual
Property, and/or (ii) alleging that the manufacture, use, sale, offer for sale,
import, or export of the Product by Seller (or, as applicable, by any of its
Affiliates), or the operation of the Product Business, infringes the rights of
any Third Party in and to any Intellectual Property.

(g) To the Knowledge of Seller, no Third Party is engaging in any activity that
infringes or misappropriates the Product Intellectual Property. Neither Seller
nor its Affiliates has received any notice from any Third Party, under either
the Hatch Waxman Act or the Biologics Price Competition and Innovation Act,
asserting any position of non-infringement, invalidity or unenforceability of
any of the Product Patents.

(h) Seller has taken all action reasonable and commensurate with industry best
practices: (i) to protect, preserve and maintain the secrecy, confidentiality
and value of the Product Trade Secrets and the Product Know-How, and thus, to
the Knowledge of Seller, the Product Trade Secrets and/or Product Know-How are
not part of the public knowledge or literature, and have not been used, divulged
or appropriated either for the benefit of any Third Party or to the detriment of
Seller; and (ii) to vest in Seller all right, title, and interest in and to any
and all Product Intellectual Property conceived, created or developed by all
former and current employees and contractors of Seller or its Affiliates, and
thus, to the Knowledge of Seller, no former or current employees and/or
contractors of Seller or its Affiliates own, hold or possess, in their
individual or any other capacities, any right, title or interest in and to any
of the Product Intellectual Property. Any executed agreements obtained by Seller
in connection with Seller’s actions under Sections 3.10(h)(i) and (ii), shall be
retained by Seller for a period of ten (10) years following the Closing Date,
unless Seller gives Purchaser notice of its intention to destroy any such
executed agreements and affords Purchaser a reasonable opportunity to take
possession or make copies thereof.

(i) Neither Seller nor any of its Affiliates has licensed, granted, conveyed,
transferred or assigned to any Third Party any right, title or interest in and
to the Product, any of the Product Intellectual Property and/or the Product
Business.

Section 3.11 Product Records. All Product Records have been made available by
Seller to Purchaser for examination and copying, and all Product Records are
complete and correct in all material respects and have been maintained in
accordance with reasonable industry standards.

Section 3.12 Brokers, Finders, etc. Other than Locust Walk Partners, whose fees,
commission and expenses are the sole responsibility of Seller, Seller has not
employed any broker, finder, consultant or other intermediary in connection with
the transactions contemplated by the Transaction Documents who would have a
valid claim for a fee or commission from Purchaser in connection with such
transactions by reason of any action taken by or on behalf of Seller.

 

24



--------------------------------------------------------------------------------

Section 3.13 Financial Statements.

(a) Each form, report, schedule and document required to be filed by Seller
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) since
January 1, 2010 (collectively, the “Seller SEC Filings” and individually, a
“Seller SEC Filing”), solely with respect to the Product Business, (i) did, as
of its date, comply in all material respects with the requirements of the
Exchange Act and (ii) did not, at the time it was filed, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.

(b) Each of the consolidated financial statements (including in each case, any
notes thereto) contained in any Seller SEC Filing, solely to the extent each
relates to the Product Business, (i) was prepared in accordance with GAAP
applied (except as may be indicated in the notes thereto and, in the case of
unaudited quarterly financial statements, as permitted by Form 10-Q under the
Exchange Act) on a consistent basis throughout the periods indicated, and
(ii) presented fairly the consolidated financial position, results of operations
and cash flows of Seller as of the respective dates thereof and for the
respective periods indicated therein (subject, in the case of unaudited
statements, to normal and recurring year-end adjustments which did not result in
a Material Adverse Effect).

(c) Seller has previously furnished to Purchaser or has identified to Purchaser
and provided Purchaser an opportunity to confirm or review, (i) (A) sales of the
Product for the three-year period ended December 31, 2011, (B) representative
returns and allowances pertaining to the Product for the three-year period ended
December 31, 2011, (C) gross and net sales data and cost of goods to Seller for
the three-year period ended December 31, 2011 (collectively, the “Financial
Data”). The summary of the Financial Data delivered to Purchaser under the file
named PASO Finance Template (Q1 2012).xlsx, a copy of which is attached as
Section 3.13(c) of the Seller Disclosure Schedule, was prepared by Seller in
good faith from the Product Records, and fairly present, in all material
respects, the financial condition and results of operations of the Product
Business as of the date thereof and for the periods shown. To the Knowledge of
Seller, the Financial Data furnished by Seller to Purchaser does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the facts disclosed therein not materially misleading in light of the
circumstances in which disclosed.

Section 3.14 Insurance. There are no material claims currently made against any
of the insurance policies of Seller relating to the Product, the Product
Business, no material impairment of the amounts of coverage required thereunder,
and Seller has no Knowledge of any reasonable basis for any such claims.

Section 3.15 Regulatory Compliance. To the extent applicable to the Product in
the Territory:

(a) To the Knowledge of Seller, the Product has been developed, labeled, stored,
tested and distributed in compliance with all applicable requirements under the
Federal Food Drug and Cosmetic Act 21 U.S.C. §§301 et. seq., its implementing
regulations, and all similar Applicable Laws, including those relating to
investigational use, premarket clearance and

 

25



--------------------------------------------------------------------------------

applications or abbreviated applications to market a new product, except for
noncompliance which individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect.

(b) To the Knowledge of Seller, all pre-clinical and clinical investigations
conducted by or on behalf of Seller with respect to the Product have been, and
are being, conducted in compliance with all applicable recommendations, policy,
and guidance issued by the FDA, 21 C.F.R. Parts 50, 54, 56, 58 and 312 and all
other Applicable Laws, including those with respect to good laboratory
practices, investigational new drug requirements, good clinical practice
requirements (including informed consent and institutional review boards
designed to ensure the protection of the rights and welfare of human subjects),
and federal and state laws restricting the use and disclosure of protected
health information, including but not limited to Health Information Technology
for Economic and Clinical Health (“HITECH”), the Health Institute Portability
and Accountability Act (“HIPAA”), and regulations related to HITECH and HIPAA,
except for noncompliance which individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

(c) To the Knowledge of Seller, with respect to the Product (i) all
manufacturing operations conducted for the benefit of Seller have been and are
being conducted in compliance with the FDA’s current Good Manufacturing Practice
regulations for drug products, including 21 C.F.R. Parts 210 and 211, and all
similar Applicable Laws, except for noncompliance which, individually or in the
aggregate, would not have, or be reasonably likely to have, a Material Adverse
Effect; and (ii) Seller is in compliance with all registration and listing
requirements set forth in 21 U.S.C. §360 and 21 C.F.R. Part 207, and all similar
Applicable Laws, except for noncompliance which individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect.

(d) Since the date of acquisition of the Product (or rights thereto) by Seller,
the Product has not been recalled, suspended or discontinued as a result of any
action by the FDA or any other foreign Governmental Authority within the
Territory, by Seller or by any licensee, distributor or marketer of the Product,
within the Territory, or, to the Knowledge of Seller, outside of the Territory.

(e) Seller has not received any notice or other communication from the FDA or
any other Governmental Authority alleging any violation of any Law applicable to
any activity relating to the Product Business that is subject to the
jurisdiction of FDA or any other Governmental Authority, nor has any
Governmental Authority commenced, or threatened to initiate, any action to
enjoin or place restrictions on the production of the Product.

(f) To the Knowledge of Seller, there are no facts, circumstances or conditions
that would be sufficient to presently, or solely with the passage of time in the
ordinary course of business, provide a reasonable basis for a recall, suspension
or discontinuance of the Product.

(g) Seller is in compliance with 21 U.S.C. §355, 42 U.S.C. §262 and applicable
FDA implementing regulations, including 21 C.F.R. Parts 312, 314, 600 and 601
and all similar Applicable Laws, and all terms and conditions of the applicable
new drug application, biologic license application and investigational new drug
exemption submission under 21 U.S.C. §355(i),

 

26



--------------------------------------------------------------------------------

except for any such failure or failures to be in compliance which individually
or in the aggregate has not had and would not reasonably be expected to have a
Material Adverse Effect. As to the Product, Seller and its officers, employees
or agents have included in each applicable application, where required, the
certification described in 21 U.S.C. §335a(k)(l) and each such certification was
true, complete and correct in all material respects when made.

(h) With respect of the Product or of the Product Business, Seller has not
committed any act, made any statement or failed to make any statement that would
reasonably be expected to provide a basis for the FDA to invoke its policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities” set forth in 56 Fed. Reg. 46191 (September 10, 1991) and any
amendments thereto, or any similar policy. Neither the Seller nor any of its
officers, employees or agents has been convicted of any crime or engaged in any
conduct with respect to the Product Business for which debarment is mandated by
21 U.S.C. §335a(a) or any similar Law or authorized by 21 U.S.C. §335a(b) or any
similar Law.

(i) Seller has delivered to Purchaser or made available to Purchaser copies of
all annual safety update reports prepared by Seller with respect to the Product.

Section 3.16 No Other Warranties. Except as expressly provided in the
Transaction Documents, Seller does not make any representation or warranty about
the Product, the Purchased Assets the Assumed Liabilities or the Product
Business, whatsoever. WITHOUT LIMITING THE FOREGOING, PURCHASER ACKNOWLEDGES
THAT, EXCEPT AS EXPRESSLY PROVIDED IN THE TRANSACTION DOCUMENTS, (A) THE
PURCHASED ASSETS ARE BEING TRANSFERRED “AS IS,” (B) SELLER MAKES NO
REPRESENTATION OR WARRANTY OF ANY KIND OR AS BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, AND (C) SELLER SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED OR
STATUTORY WARRANTIES, INCLUDING ANY WARRANTY OF MERCHANTABILITY, WARRANT OF
FITNESS FOR A PARTICULAR PURPOSE OR WARRANTY OF NONINFRINGEMENT.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser, Parent and Opco, jointly and severally, hereby represent and warrant
to Seller as follows.

Section 4.1 Organization and Authority. Purchaser is a company incorporated
under the laws of Ireland. Parent is a limited liability company duly organized,
validly existing and in good standing under the laws of Delaware. Opco is a
company incorporated under the laws of Ireland. Each of Purchaser, Parent and
Opco has all requisite corporate or limited liability company, as applicable,
power and authority to execute and deliver the Transaction Documents, and the
transactions contemplated thereby, and effect the transactions contemplated
thereby and has duly authorized the execution, delivery and performance of the
Transaction Documents and transactions or documents contemplated thereby by all
necessary corporate or limited liability company, as applicable, action. Each of
Purchaser, Parent and Opco has all requisite corporate or limited liability
company, as applicable, power and authority necessary to carry on its business
as is currently being conducted. The Transaction Documents will be upon

 

27



--------------------------------------------------------------------------------

the Closing, the valid and legally binding obligations of each of Purchaser,
Parent and Opco, enforceable against them in accordance with their terms,
subject to applicable bankruptcy moratorium, reorganization, insolvency and
similar laws of general application relating to or affecting the rights and
remedies of creditors generally and to general equitable principles (regardless
of whether in equity or at law).

Section 4.2 Consents; No Violations.

(a) Except for the requisite filings under the HSR Act, if any, and the
expiration or termination of the waiting period thereunder, and except for all
filings and other actions contemplated by the Transaction Documents (including
the necessary transfer of filings, notices and approvals required to transfer
the Regulatory Approvals from Seller to Purchaser), the execution, delivery and
performance by each of Purchaser, Parent and Opco of the Transaction Documents
and the consummation by Purchaser, Parent and Opco of the transactions
contemplated thereby will not require any notice to, filing with, or the
consent, approval or authorization of, any Person or Governmental Authority.

(b) Neither the execution and delivery of the Transaction Documents nor the
consummation of the transactions contemplated thereby will (i) violate or result
in a breach or result in the acceleration or termination of, or the creation in
any Third Party of the right to accelerate, terminate, modify or cancel, any
indenture, contract, lease, sublease, loan agreement, note or other obligation
or liability to which Purchaser, Parent or Opco is a party or is bound,
(ii) conflict with, violate or result in a breach of any provision of the
organizational documents of Purchaser, Parent or Opco, or (iii) conflict with or
violate in any material respect Applicable Law.

Section 4.3 Brokers, Finders, etc. Purchaser, Parent, Opco and their respective
Affiliates have not employed any broker, finder, consultant or other
intermediary in connection with the transactions contemplated by this Agreement
and the Ancillary Agreements who would have a valid claim for a fee or
commission from Seller in connection with such transactions by reason of any
action taken by or on behalf of Purchaser, Parent or Opco.

Section 4.4 Financing. Purchaser and Parent will collectively have funds
sufficient to pay (i) the Closing Cash Payment on the Closing Date and (iii) the
Earnouts, if and when applicable.

Section 4.5 Litigation. There are no lawsuits, claims or any civil,
administrative or criminal actions, suits, or proceedings or governmental
investigations existing, pending, or to the Knowledge of Purchaser, threatened,
with respect to this Agreement or the transactions contemplated hereby. None of
Purchaser, Parent or Opco is subject to any decree or order of any Governmental
Authority that would impair or delay its ability to perform its obligations
under this Agreement or the Ancillary Agreements.

 

28



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF SELLER PRIOR TO CLOSING

Section 5.1 Conduct of the Product Business Prior to Closing.

(a) Subject to Applicable Law or as contemplated by this Agreement or consented
to in writing by the Purchaser, Seller shall, consistent with its conduct of the
Product Business during the twelve (12) months prior to the Agreement Date:
(i) continue and conduct the Product Business in Seller’s ordinary and usual
course of business, (ii) preserve intact the market for the Product and the
goodwill associated with the Product and the Product Intellectual Property,
(iii) preserve in full force and effect, and, other than in the ordinary course
of business, not amend or alter, any material Contracts and/or any Assumed
Contract, (iv) alter its marketing practices in respect of the Product in a
manner intended to increase sales of Product prior to Closing, including the
offering of incentives which are inconsistent with past practices, (v) sell the
Product only in the ordinary course of business and at levels consistent with
past practices for comparable periods of time and (vi) continue to maintain its
relationships with suppliers, distributors, customers and others having material
business relationships with it related to the Product Business.

(b) Between the Agreement Date and the Closing, Seller shall not take any
affirmative action which would reasonably be expected to (i) cause Seller to
violate Section 5.1(a), or (ii) have a Material Adverse Effect on the Product
Business, or with, respect to (i) or (ii), refrain from taking any action which
would be reasonably be expected to prevent such an event.

Section 5.2 Notice of Default. Between the Agreement Date and the Closing,
Seller shall promptly notify Purchaser in writing if Seller becomes aware of any
fact or condition that constitutes a breach of a representation, warranty or
covenant of Seller under this Agreement. Any such notice or disclosure shall not
be deemed to amend or supplement Seller’s disclosure under Article III or any
schedule hereto, or to correct or cure any misrepresentation, breach of warranty
or breach of covenant.

Section 5.3 No Negotiation. Seller shall not, and shall direct its
representatives not to, directly or indirectly, initiate, solicit or knowingly
encourage any Acquisition Proposal, or furnish any information to any other
Person with respect to, or agree to or otherwise enter into, any Acquisition
Proposal. Seller shall promptly notify Purchaser after receipt of any
Acquisition Proposal or any request for information relating to the Purchased
Assets or the Product Business by any Person who has informed Seller or any of
its representatives that such Person is considering making, or has made, an
Acquisition Proposal (which notice shall identify the Person making, or
considering making, such Acquisition Proposal and shall set forth the material
terms of any Acquisition Proposal received), and Seller shall keep Purchaser
informed in reasonable detail of the terms, status and other pertinent details
of any such Acquisition Proposal or request. Seller shall, and shall direct its
representatives to, discontinue any solicitation efforts or negotiations with
respect to or in furtherance of any Acquisition Proposal.

Section 5.4 Commercially Reasonable Efforts. Seller shall use commercially
reasonable efforts to cause the conditions in Section 7.1 and 7.2 to be
satisfied.

 

29



--------------------------------------------------------------------------------

Section 5.5 Notice of Government Investigations. Between the Agreement Date and
the Closing, Seller shall promptly notify Purchaser in writing if Seller has
received any notice from the U.S. Department of Justice, the Office of the
Inspector General or any other Governmental Authority that such Governmental
Authority has commenced, threatened or intends to commence any action or
investigation with respect to the Product Business.

ARTICLE VI

COVENANTS OF PURCHASER AND PARENT PRIOR TO CLOSING

Section 6.1 Notice of Default. Between the Agreement Date and the Closing,
Purchaser, Parent and Opco shall promptly notify Seller in writing if Purchaser,
Parent or Opco becomes aware of any fact or condition that constitutes a breach
of a representation, warranty or covenant of Purchaser, Parent or Opco under
this Agreement. Any such notice or disclosure shall not be deemed to amend or
supplement Purchaser’s, Parent’s or Opco’s disclosure under Article IV or any
schedule hereto, or to correct or cure any misrepresentation, breach of warranty
or breach of covenant.

Section 6.2 Commercially Reasonable Efforts. Purchaser, Parent and Opco shall
use commercially reasonable efforts to cause the conditions in Section 7.1 and
7.3 to be satisfied.

ARTICLE VII

CLOSING AND TERMINATION

Section 7.1 Conditions Precedent to Obligations of Parties. The respective
obligations of Purchaser, Parent, Opco and Seller to consummate the transactions
contemplated by this Agreement on the Closing Date are subject to the
satisfaction or waiver at or prior to the Closing Date of the following
conditions:

(a) No Injunction, etc. No Governmental Authority of competent jurisdiction
shall have enacted, issued, promulgated, enforced or entered any Law which is in
effect on the Closing Date which would, and no Proceeding by any Governmental
Authority shall have been threatened against any of the Parties or any of the
officers or directors of any of them seeking to, prohibit, enjoin or restrain
the consummation of the transactions contemplated by this Agreement to occur on
the Closing Date or otherwise making such transactions illegal.

(b) Regulatory Authorizations. (i) All material consents of Governmental
Authorities shall have been obtained and shall be in full force and effect, and
(ii) the waiting period under the HSR Act, if applicable, and other any other
applicable Antitrust Regulation shall have expired or been terminated.

Section 7.2 Conditions Precedent to Purchaser’s Obligations. Purchaser’s
obligations to consummate the transactions contemplated by the Transaction
Documents shall be subject to the fulfillment of each of the following
additional conditions, any one or more of which may be waived, at Purchaser’s
sole discretion, in writing by the Purchaser:

(a) Representations and Warranties. The representations and warranties of Seller
in Article III (i) shall have been accurate in all material respects on the
Agreement date and (ii) shall be accurate in all material respects on the
Closing Date as if made on the Closing Date

 

30



--------------------------------------------------------------------------------

(except to the extent that any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall be accurate
in all material respects as of such date), and Purchaser shall have received a
certificate signed on behalf of Seller by an authorized officer of Seller to
such effect.

(b) Performance. Seller shall have performed and complied in all material
respects with all covenants contained in this Agreement that are required to be
performed or complied with by it on or prior to the Closing.

(c) FDA. With respect to the Product fermentation failure previously disclosed
to the FDA by Seller, the FDA shall have approved in writing the Prior-Approval
Supplement filed with the FDA by Seller on March 9, 2012 and as supplemented on
May 10, 2012 (a true and complete copy of which shall have been provided to
Purchaser) and the release and sale of the Product under the B-I Purchase
Orders, and Seller shall have delivered such written approval(s) to Purchaser.

(d) No Material Adverse Effect. Since the date of this Agreement, no Material
Adverse Effect shall have occurred and be continuing.

(e) B-I Supply Agreements. (i) Purchaser, on behalf of itself and Opco, shall
have agreed to accept the B-I Supply Agreement, (ii) Boehringer-Ingelheim shall
have waived its right to terminate the B-I Supply Agreement upon or following
assignment of such agreement to Purchaser and (iii) Boehringer-Ingelheim shall
have consented in writing to the assignment of the B-I Supply Agreement and
Quality Agreement to Opco, each of Sections 7.2(e)(i)-(iii) in the form attached
hereto as Exhibit E.

(f) Genentech License. Seller shall have delivered to Purchaser the consent of
Genentech Inc. to the assignment of the Genentech License to Purchaser.

(g) Closing Documents. Purchaser shall have received the documents set forth in
Sections 2.7(a) – (i) and any document reasonably requested by Purchaser
pursuant to Section 2.7(j) provided that Purchaser shall have made such request
for such document no less than ten (10) days prior to the Closing. Such
documents shall have been executed by the parties thereto and shall be in full
force and effect.

Section 7.3 Conditions Precedent to Seller’s Obligations. Seller’s obligation to
consummate the transactions contemplated hereby shall be subject to the
fulfillment of each of the following additional conditions, any one or more of
which may be waived, at Seller’s sole discretion, in writing by Seller:

(a) Representations and Warranties. The representations and warranties of
Purchaser, Parent and Opco contained in this Agreement shall have been accurate
in all material respects on the date of this Agreement and shall be accurate in
all material respects as of the Closing Date as if made on and as of the Closing
Date (except to the extent that any such representation or warranty is made as
of a specified date, in which case such representation or warranty shall be
accurate in all material respects as of such date, except for such inaccuracies
that, either individually or in the aggregate, have not had a material adverse
effect on Purchaser, Parent or Opco, as applicable, and Seller shall have
received a certificate signed on behalf of each of

 

31



--------------------------------------------------------------------------------

Purchaser, Parent and Opco by an authorized officer of Purchaser, Parent and
Opco, as applicable, to such effect).

(b) Performance. Purchaser, Parent and Opco shall each have performed and
complied in all material respects with all covenants contained in this Agreement
that are required to be performed or complied with by them on or prior to the
Closing, and Seller shall have received a certificate signed on behalf of each
of Purchaser, Parent and Opco by an authorized officer of Purchaser, Parent and
Opco, as applicable, to such effect.

(c) Closing Documents. Purchaser shall have executed and delivered to Seller the
documents set forth in Sections 2.6(a) – (g) and any document reasonably
requested by Seller pursuant to Section 2.6(h) provided that Seller shall have
made such request for such document no less than ten (10) days prior to the
Closing, and each such agreement and document shall be in full force and effect.

Section 7.4 Termination. This Agreement may be terminated:

(a) at any time before the Closing Date by mutual written consent of Purchaser,
Parent, Opco and Seller; or

(b) by Purchaser, Parent, Opco or Seller, in writing, if the transactions
contemplated hereby have not been consummated on or before October 31, 2012 (as
such date may be extended pursuant to Section 10.6), provided that such failure
is not due to the failure of the Party seeking to terminate this Agreement to
comply in all material respects with its obligations under this Agreement,
including the failure of the Party seeking to terminate this Agreement to
satisfy its closing conditions set forth in this Article VII.

Section 7.5 Procedure and Effect of Termination. Upon termination of this
Agreement by Purchaser, Parent, Opco or Seller pursuant to Section 7.4, written
notice thereof shall forthwith be given to the other Parties and this Agreement
shall terminate and the transactions contemplated hereby shall be abandoned
without further action by any of the Parties. Termination of this Agreement
shall terminate all outstanding obligations and liabilities between the Parties
arising from this Agreement except those described in: (i) this Section 7.5,
ARTICLE IX, and Section 10.1; (ii) the Confidentiality Agreement; and (iii) any
other provisions of this Agreement which by their nature are intended to survive
any such termination.

ARTICLE VIII

CERTAIN OTHER COVENANTS

Section 8.1 Necessary Efforts; No Inconsistent Action.

(a) Subject to the other terms and conditions of this Agreement, including the
conditions set forth in Article VII, the Parties shall, and shall cause their
respective Affiliates to, use their respective commercially reasonable efforts
to take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable under Applicable Law to consummate and
make effective the transactions contemplated by the Transaction Documents and to
use their respective commercially reasonable efforts to cause the conditions to
each Party’s obligation to close the transactions contemplated hereby as set
forth in Article VII to be

 

32



--------------------------------------------------------------------------------

satisfied, including all actions necessary to obtain all Consents and all
waivers or terminations of applicable waiting periods required for the
satisfaction of the conditions set forth in Section 7.1(b), and all other
Consents necessary in connection with the consummation of the transactions
contemplated by the Ancillary Agreements; provided, however, that the foregoing
provisions of this Section 8.1(a) shall not (i) require any Party to perform,
satisfy or discharge any obligations of any other Party under this Agreement or
otherwise or (ii) subject to the provisions of Section 2.9, require any Party or
its Affiliates to expend any money other than for filing fees or expenses or de
minimus costs or expenses or agree to any restrictions in order to obtain any
Consents. The Parties shall cooperate fully with each other to the extent
necessary in connection with the foregoing.

(b) In connection with the efforts referenced in Section 8.1(a), the Parties
shall timely and promptly make all filings which may be required for the
satisfaction of the condition set forth in Section 7.1(b) by each of them in
connection with the consummation of the transactions contemplated hereby. In
furtherance and not in limitation of the foregoing, if required under Applicable
Law, each Party shall file, or cause to be filed, Notification and Report Forms
under the Hart Scott Rodino Antitrust Improvements Act of 1976, as amended (the
“HSR Act”), or any other similar filings under Antitrust Regulations of any
other Governmental Authority as promptly as practicable following the date of
this Agreement and in any event no later than (i) ten (10) Business Days
following the date of this Agreement, in the case of Notification and Report
Forms under the HSR Act, and (ii) the time prescribed by Applicable Law in the
case of requirements under other applicable Antitrust Regulations to the extent
a time is prescribed and, if no time is prescribed, as promptly as reasonably
practicable. In addition, the Parties shall, and shall cause their respective
Affiliates to, cooperate and use their commercially reasonable efforts and take
all actions necessary to (A) respond as promptly as practicable to any requests
for information from any Governmental Authority, and to avoid and/or overcome
any action, including any legislative, administrative or judicial action, and
(B) have vacated, lifted, reversed or overturned any judgment, injunction or
other order (whether temporary, preliminary or permanent) that restricts,
prevents or prohibits, or could restrict, prevent or prohibit, the consummation
of the transactions contemplated by this Agreement; provided, however, that in
no event shall Seller or any of its Affiliates be required or expected to retain
any of the Purchased Assets in order to comply with its obligations in respect
of the foregoing. Each Party shall furnish to the other such necessary
information and assistance as the other Party may reasonably request in
connection with the preparation of any necessary filings or submissions by it to
any Governmental Authority. Except as prohibited or restricted by Applicable Law
or any Antitrust Regulations, each Party or its attorneys shall provide the
other Party or its attorneys the opportunity to make copies of all
correspondence, filings or communications (or memoranda setting forth the
substance thereof) between such Party or its representatives, on the one hand,
and any Governmental Authority, on the other hand, with respect to the
Transaction Documents or the transactions contemplated thereby, subject to
redaction as reasonably necessary of documents filed pursuant to Item 4(c) of
the Hart Scott Rodino Notification and Report Form. Without in any way limiting
the foregoing, the Parties shall consult and cooperate with one another, and
consider in good faith the views of one another, in connection with any
analyses, appearances, presentations, memoranda, briefs, arguments, opinions and
proposals made or submitted by or on behalf of any Party in connection with
proceedings under or relating to the HSR Act or any other Antitrust Regulation.

 

33



--------------------------------------------------------------------------------

Section 8.2 Public Disclosures. Unless otherwise required by Applicable Law, the
rules and regulations of any stock exchange or quotation services on which such
Party’s stock is traded or quoted, prior to the Closing Date, no news release or
other public announcement pertaining to the transactions contemplated by this
Agreement will be made by or on behalf of a Party or its Affiliates without the
prior written approval of the other Party (which approval shall not be
unreasonably withheld, conditioned or delayed). If in the judgment of any Party
such a news release or public announcement is required by Applicable Law or the
rules or regulations of any stock exchange on which such Party’s stock is
traded, the Party intending to make such release or announcement shall to the
extent practicable use commercially reasonable efforts to provide prior written
notice to the other Party of the contents of such release or announcement and to
allow the other Party reasonable time to comment on such release or announcement
in advance of such issuance.

Section 8.3 Product Returns, Rebates and Chargebacks. Product Returns,
Commercial Rebates and Chargebacks are to be processed by the Parties in
accordance with the provisions of the Transition Services Agreement.

Section 8.4 Transitional Trademark License.

(a) As of the Closing Date and for a period of up to twenty-four months
(24) months after the Closing Date, Seller hereby grants to Purchaser (or its
Affiliates responsible for operating the Product Business after Closing or any
Third Party manufacturers utilized by Purchaser in connection with the Product
Business after the Closing Date), and Purchaser hereby accepts, a non-exclusive,
non-transferable, non-sublicensable (except with respect to such Third Party
manufacturers or Purchaser’s Affiliates), royalty-free, paid-up, license in the
Territory under the Seller Marks, for use solely in connection with
(i) Purchaser’s sale of the Inventory in the Territory, and (ii) Purchaser’s use
of the Promotional Materials existing as of the Closing Date and transferred to
Purchaser as part of the Purchased Assets, and (iii) the labeling on the Product
manufactured by or on behalf of Purchaser as of and after the Closing; provided,
however, that such license is being granted solely for transitional purposes and
Purchaser shall therefore, notwithstanding the time period provided for above,
use its commercially reasonable efforts to as quickly as is reasonably possible
cease its use of the Seller Marks after the Closing, but in no event later than
twenty-four (24) months after the Closing Date, or such later date (not to
exceed an additional six (6) months) upon consent by Seller, such consent not be
unreasonably withheld.

(b) To the extent that Purchaser is utilizing the transitional trademark license
set forth in Section 8.4(a), Purchaser shall not (i) add any marks to, or
otherwise alter, the Seller Marks as used in the Product Business as of the
Closing Date (except as required by Applicable Law); (ii) change in any way the
style of the Seller Marks as used in the Product Business as of the Closing
Date; or (iii) otherwise use the Seller Marks in any manner other than as
specifically provided in this Section 8.4.

(c) Purchaser acknowledges Seller’s ownership of the Seller Marks, shall do
nothing inconsistent with such ownership, and agrees not to challenge Seller’s
title to the Seller Marks. Nothing in this Agreement shall give Purchaser any
right, title or interest in the Seller Marks other than the right to use the
Seller Marks strictly in accordance with this Section 8.4. All use

 

34



--------------------------------------------------------------------------------

of the Seller Marks by Purchaser under this Section 8.4 shall conform to the
standards followed by Seller in operating the Product Business prior to the
Closing Date, and Seller shall have the right to review the standards used by
Purchaser to operate the Product Business after the Closing Date to ensure
Purchaser’s compliance with this requirement related to the Seller Marks.

(d) Purchaser shall not have the right to, and shall not, sublicense, assign,
pledge, grant or otherwise encumber or transfer to any Third Party any rights
licensed by Seller to Purchaser under Section 8.4(a) without Seller’s prior
written consent. The Parties understand and agree that, in addition to all other
legal remedies, Seller shall be entitled to immediate injunctive relief in order
to enforce the terms of this Section 8.4.

(e) Nothing in this Section 8.4, or any other provision of this Agreement or any
provision of the Ancillary Agreements, shall grant the Purchaser any rights in
any of Seller’s Internet domain names, registrations or applications for
registration, or renewals thereof, registered in the United States or any other
country or jurisdiction throughout the world, except as such Internet domain
names, registrations or applications for registration, or renewals thereof are
included as part of the Purchased Assets.

(f) Following the Closing, Purchaser shall promptly and at its own expense use
commercially reasonable efforts to obtain such FDA approvals necessary for
Purchaser Labeling for the Product to be manufactured after the Closing and,
promptly comply with such FDA approvals upon receipt thereof.

Section 8.5 Customer Billing. In the event that Seller or any of its Affiliates
receives payment after the Closing Date on invoices relating to the Product
Business operated by the Purchaser or sales of products or services rendered by
Purchaser on or after the Closing, Seller will promptly notify Purchaser of such
receipt and will promptly remit, or will cause such Affiliate to promptly remit,
such payment to Purchaser without depositing such payment in an account of
Seller, or such Affiliate, unless in error, and Seller, or such Affiliate, shall
not be entitled to offset such payment against any payments due Seller from
Purchaser. In the event Seller receives an invoice or request for payment
relating to the operation of the Product Business on or after the Closing Date,
or with respect to any Assumed Liability, Seller will promptly notify Purchaser
of such request or invoice and forward the invoice and all other appropriate
information to Purchaser for payment. In the event Purchaser or any of its
Affiliates receive payment after the Closing Date on invoices issued by Seller
relating to an Excluded Asset (such as Seller’s accounts receivable as of the
Closing Date) or relating to product sold or services rendered by businesses
other than the Product Business or the Purchased Assets, Purchaser will promptly
notify Seller of such receipt and will promptly remit, or will cause such
Affiliate to promptly remit, such payment to Seller without depositing such
payment in an account of Purchaser, or such Affiliate, unless in error, and
Purchaser, or such Affiliate, shall not be entitled to offset such payment
against any payments due Purchaser from Seller.

Section 8.6 Cooperation.

(a) After the Agreement Date, the Parties shall cooperate reasonably with each
other in connection with any reasonable actions required to be taken with
respect to their respective obligations under this Agreement and the Ancillary
Agreements, and shall (i) furnish upon

 

35



--------------------------------------------------------------------------------

reasonable request to each other such further information, and (ii) execute and
deliver to each other such other reasonable documents, and (iii) do such other
acts, all as the other Party may reasonably request for the purpose of carrying
out the provisions of this Agreement (and the Ancillary Agreements) and the
transactions contemplated hereby and thereby.

(b) The Parties will promptly notify each other in writing, of any event or fact
which represents a material breach of any of their respective representations,
warranties, covenants or agreements hereunder.

Section 8.7 Reserved.

Section 8.8 Tax Matters.

(a) Seller and Purchaser shall provide reasonable cooperation and information to
each other in connection with (i) the preparation or filing of any Tax Return,
Tax election, Tax consent or certification, or any claim for a Tax refund,
(ii) any determination of liability for Taxes and (iii) any audit, examination
or other proceeding in respect of Taxes related to the Product Business. Seller
and Purchaser shall make themselves (and their respective employees) reasonably
available on a mutually convenient basis to provide an explanation of any
documents or information provided under this Section 8.8(a). Each of Seller and
Purchaser shall retain all Tax Returns, work papers and all material records or
other documents in its possession (or in the possession of its Affiliates)
relating to Tax matters of the Product Business for any taxable period that
includes the Closing Date and for all prior taxable periods until the later of
(i) the expiration of the statute of limitations of the taxable period to which
such Tax Returns and other documents relate, without regard to extensions, or
(ii) six (6) years following the due date (without extension) for such Tax
Returns. Prior to the expiration of such time, if Seller or Purchaser desire to
retain any such documents in the other’s possession (or in the possession of the
other party’s Affiliates), such party desiring to retain such document shall
give notice to the other party at least ninety (90) days’ prior to the later of
(i) the expiration of the statute of limitations of the taxable period to which
such Tax Returns and other documents relate, without regard to extensions, or
(ii) six (6) years following the due date (without extension) for such Tax
Returns, requesting that such other party remove and retain all or any part of
the such documents (at such party’s request). Any information obtained under
this Section 8.8(a) shall be kept confidential pursuant to Section 10.1, except
as may be otherwise necessary in connection with the filing of Tax Returns,
claims for a Tax refund or in conducting any audit, examination or other
proceeding in respect of Taxes.

(b) Purchaser and Seller shall each be responsible for fifty percent (50%) of
all sales, use, transfer, value added and other similar Taxes (the “Transfer
Taxes”), if any, arising out of the transfer by Seller of the Purchased Assets
to Purchaser pursuant to this Agreement; provided that, Seller shall have no
responsibility for, and Purchaser will be solely responsible for, any value
added Tax payable in connection with the sale, assignment, transfer, conveyance
and delivery to Purchaser of the Inventory identified on Schedule 1.1(a) and the
Product under the BI Purchase Orders pursuant to Section 2.1(c).

(c) All real property, personal property and similar ad valorem Taxes
(collectively, “Property Taxes”) levied with respect to the Purchased Assets for
the Tax period in which the

 

36



--------------------------------------------------------------------------------

Closing Date occurs (a “Straddle Period”) shall be apportioned between Purchaser
and Seller based on the number of days of such Straddle Period included in the
portion of such period ending on the Closing Date (the “Pre-Closing Tax Period”)
and the number of days of such Straddle Period included in the portion of such
period beginning after the Closing Date (the “Post-Closing Tax Period”). Seller
shall be liable for the proportionate amount of such Property Taxes that is
attributable to the Pre-Closing Tax Period, and Purchaser shall be liable for
the proportionate amount of such Property Taxes that is attributable to the
Post-Closing Tax Period. Upon receipt of any bill for such Property Taxes,
Purchaser or Seller, as applicable, shall present a statement to the other
setting forth the amount of reimbursement to which each is entitled under this
Section 8.8(c) together with such supporting evidence as is reasonably necessary
to calculate the proration amount. The proration amount shall be paid by the
party owing it to the other within ten (10) days after delivery of such
statement.

(d) Purchaser and Seller agree and acknowledge that no withholding of Taxes is
required under Irish or other Applicable Law with respect to any of the payments
contemplated by Section 2.1 and that no payments under Section 2.1 shall be
reduced by any withholding Taxes.

Section 8.9 Notice to Customers. Seller agrees to cooperate with Purchaser, at
Purchaser’s reasonable request, in the notification to customers of the
transactions contemplated by this Agreement and Seller agrees not to notify any
customer of such transactions without the consent of Purchaser. Such
notification shall be in such form as is reasonably satisfactory to both
Purchaser and Seller as agreed to prior to Closing.

Section 8.10 Adverse Experience Reports. At a mutually agreed upon time after
the Closing, Seller shall provide Purchaser with information relating to the
investigation and reporting of all adverse experiences regarding the Product
prior to the Closing and all other information which is materially relevant to
the safe use of the Product in Seller’s possession as of the Closing. After the
Closing, Seller shall promptly submit to Purchaser all adverse drug experience
information or customer complaints brought to the attention of Seller in respect
of the Product, as well as any material events and matters concerning or
affecting the safety or efficacy of the Product. After the Closing and after the
time the appropriate Governmental Authorities are notified of the transfer of
the applicable Regulatory Approvals, Purchaser shall have all responsibility for
required reporting of adverse experiences for the Product.

Section 8.11 Regulatory Matters.

(a) Except as expressly set forth in Section 8.10 or the Transition Services
Agreement, from and after the Closing, Purchaser, at its cost, shall be solely
responsible and liable for (i) taking all actions, paying all fees and
conducting all communication with the appropriate Governmental Authority
required by Applicable Law in respect of the Regulatory Approvals, including
preparing and filing all reports (including adverse drug experience reports)
with the appropriate Governmental or Regulatory Authority (whether the Product
is sold before or after transfer of such Regulatory Approval), (ii) taking all
actions and conducting all communication with third parties in respect of the
Product sold pursuant to such Regulatory Approval (whether sold before or after
transfer of such Regulatory Approval), including responding to all complaints in
respect thereof, including complaints related to tampering or

 

37



--------------------------------------------------------------------------------

contamination, and (iii) investigating all complaints and adverse drug
experiences in respect of the Product sold pursuant to such Regulatory Approval
(whether sold before or after transfer of such Regulatory Approval).

(b) From and after the Closing, and subject to Section 8.10 hereof and the
Transition Services Agreement, Seller promptly (and in any event within the time
periods required by Applicable Law) shall notify Purchaser within three
(3) Business Days if Seller receives a complaint or a report of an adverse drug
experience in respect of the Product. In addition, Seller shall cooperate with
Purchaser’s reasonable requests and use commercially reasonable efforts to
assist Purchaser in connection with the investigation of and response to any
complaint or adverse drug experience related to the Product sold by Seller.

(c) From and after the Closing, Purchaser, at its cost, shall be solely
responsible and liable for conducting all voluntary and involuntary recalls of
units of the Product sold pursuant to such Regulatory Approval (whether sold
before or after transfer of such Regulatory Approval), including recalls
required by any Governmental Authority and recalls of units of the Product sold
by Seller deemed necessary by Seller in its reasonable discretion; provided,
however, that Seller shall reimburse Purchaser for the reasonable expenses and
costs of conducting recalls relating to Product sold by or on behalf of Seller
prior to the Closing, including the costs of notifying customers, the costs
associated with shipment of such recalled Product, the price paid for such
Inventory, and reasonable credits extended to customers in connection with the
recall. Seller shall notify Purchaser promptly in the event that a recall of the
Product sold by Seller is necessary.

(d) Seller shall, within fifteen (15) days after the Closing, notify the FDA of
the transfer of the Regulatory Approvals to Purchaser in accordance with all
Applicable Laws.

Section 8.12 Product Records. At the Closing, or as soon as possible thereafter,
Seller shall transfer to Purchaser, to the extent in Seller’s actual possession,
the original copies of the Product Records and Assumed Contracts. Seller may
retain one (1) archival copy of the Product Records and Assumed Contracts solely
for archival purposes or as required by Applicable Law. Prior to delivering or
making available any Product Records to Purchaser, Seller shall be entitled to
redact therefrom any information that does not relate to the Product Business.

Section 8.13 Employees. The Parties acknowledge and agree that there is no
intent or agreement that any employee of Seller will terminate his or her
employment with Seller and/or commence employment with Purchaser as a result of
the transactions contemplated by this Agreement.

Section 8.14 Non-Competition.

(a) Seller hereby covenants and agrees that, for a period of five (5) years from
the Closing Date, neither Seller nor any of its Affiliates (either alone or in
collaboration with any Third Party) shall (i) make, use, develop, promote,
advertise, market, distribute, sell, offer to sell, import, export and/or
commercialize the Product and/or any Competing Product, for any use, purpose,
indication or treatment (whether for the treatment of idiopathic pulmonary
fibrosis, or any other disease or disorder), anywhere in the Territory or
elsewhere in the world, (ii) engage in

 

38



--------------------------------------------------------------------------------

any aspect of the Product Business, (iii) file any applications for regulatory
approval, including new drug applications, abbreviated new drug applications,
new drug submissions, and any comparable applications and submissions, with any
Governmental Authority in the Territory or elsewhere in the world, with respect
to the Product and/or any Competing Product, for any use, purpose, indication or
treatment (whether for the treatment of idiopathic pulmonary fibrosis, or any
other disease or disorder) and/or (iv) use any of the Excluded Assets or IPF
Patient Data to engage in any conduct prohibited under Sections
8.14(a)(i)-(iii); provided that this Section 8.14(a) shall not apply to
non-affiliated successors or assigns of Seller.

(b) Purchaser, Parent and Opco hereby covenant and agree that, for a period of
five (5) years from the Closing Date, neither Purchaser, Parent, Opco nor any of
their respective Affiliates (either alone or in collaboration with any Third
Party) shall (i) make, use, develop, promote, advertise, market, distribute,
sell, offer to sell, import, export and/or commercialize the Product for the
treatment of idiopathic pulmonary fibrosis, anywhere in the Territory or
elsewhere in the world, and/or (ii) file any applications for regulatory
approval, including new drug applications, abbreviated new drug applications,
new drug submissions, and any comparable applications and submission, with any
Governmental Authority in the world, with respect to the Product for the
treatment of idiopathic pulmonary fibrosis. For clarity, except as set forth in
Section 2.10, nothing in this Section 8.14 or in the Transaction Documents shall
operate or be construed to prevent, limit, restrict or impair Purchaser’s right
to, for example but without limitation, (1) make, use, develop, promote,
advertise, market, distribute, sell, offer to sell, import, export and/or
commercialize the Product for any use, purpose, indication or treatment (other
than for the treatment of idiopathic pulmonary fibrosis), anywhere in the
Territory or elsewhere in the world, in each case, whether alone, or as a
mixture or in combination with any variation(s) or any analog polypeptide(s) of
the Product and/or with any other biologic(s), product(s) or composition(s),
(2) file any applications for regulatory approval, including new drug
applications, abbreviated new drug applications, new drug submissions, and any
comparable applications and submissions, with any Governmental Authority in the
Territory or elsewhere in the world, with respect to the Product for any use,
purpose, indication or treatment (other than for the treatment of idiopathic
pulmonary fibrosis), in each case, whether alone, or as a mixture or in
combination with any variation(s) or any analog polypeptide(s) of the Product
and/or with any other biologic(s), product(s) or composition(s), and/or (3) use
the Product and/or any of the Product Intellectual Property to develop
improvements or enhancements to the Product for purposes of engaging in any of
the conduct described in this Section 8.14(b)(1)-(2); provided that this
Section 8.14(b) shall not apply to non-affiliated successors or assigns of
Purchaser. Seller hereby covenants and agrees that neither Seller nor any of its
Affiliates (either alone or in collaboration with any Third Party) shall
prevent, limit, restrict or impair any of Purchaser’s rights set forth in this
Section 8.14(b).

(c) Nothing in this Section 8.14 or in the Transaction Documents shall operate
or be construed as a waiver, disclaimer, abridgment, abrogation or truncation of
any of Purchaser’s, Parent’s, Opco’s and/or any of their respective Affiliates’
rights, titles and/or interests in and to the Product Intellectual Property
and/or in and to any Intellectual Property owned or licensed (as licensor or
licensee) by Purchaser, Parent, Opco and/or any of their respective Affiliates.
For the avoidance of doubt, nothing in this Section 8.14 or in the Transaction
Documents shall operate or be construed as assigning, conveying, transferring or
granting to Seller and/or any of its Affiliates any rights, titles, interests,
licenses or authorities in and to any of the Product

 

39



--------------------------------------------------------------------------------

Intellectual Property and/or in and to any Intellectual Property owned or
licensed (as licensor or licensee) by Purchaser, Parent, Opco and/or any of
their respective Affiliates.

(d) In order to receive the full benefit of the bargain under the Transaction
Documents, the Parties hereto have knowingly and voluntarily entered into, and
intend to be fully and legally bound to, the restrictive covenants of this
Section 8.14, including, without limitation, as to the defined territory,
duration, and prohibited conduct set forth in this Section 8.14.

Section 8.15 Seller’s Additional Covenants and Agreements.

(a) Seller hereby covenants and agrees that neither Seller nor any of its
Affiliates (either alone or in collaboration with any Third Party) shall, at any
time on or subsequent to the Closing Date, challenge or otherwise contest before
any Governmental Authority or via any Proceeding (i) Purchaser’s right, title
and interest in and to the Product, the Product Business, and the Product
Intellectual Property, (ii) the validity and/or the enforceability of any of the
Product Intellectual Property, (iii) Purchaser’s right to seek and obtain any
copyright, patent and/or trademark protection for the Product, the Product
Business, and/or any of the Product Intellectual Property, (iv) the validity
and/or the enforceability of any copyright(s), patent(s) and/or trademark(s) so
obtained by Purchaser for the Product, the Product Business, and/or any of the
Product Intellectual Property, (v) Purchaser’s right to retain any and all
income, revenue, profit, royalties, damages, claims and payments attributable
thereto, payable in connection therewith, or otherwise derived therefrom,
without any duty to account to Seller (excepted as otherwise provided under this
Agreement), (vi) Purchaser’s right to bring any and all causes of action, either
in law or in equity, for past, present or future infringement of any of the
Product Intellectual Property, (vii) Purchaser’s right to exploit the Product
Intellectual Property for whatever purposes Purchaser shall elect to pursue,
including, without limitation, improvements, combinations and analogies thereof
and commercialization for new uses and indications (other than for the treatment
of idiopathic pulmonary fibrosis) or as otherwise restricted by the terms of
this Agreement, and (viii) Purchaser’s right to any and all rights, titles and
interests corresponding to the foregoing throughout the world.

(b) Seller hereby covenants and agrees that neither Seller nor any of its
Affiliates (either alone or in collaboration with any Third Party) shall, at any
time on or subsequent to the Closing Date (i) undertake any action that may
damage, diminish, impair or infringe upon, any of Purchaser’s right, title
and/or interest in and to the Product, the Product Business, and/or any of the
Product Intellectual Property, (ii) assist any Third Party in challenging or
otherwise contesting Purchaser’s rights, titles and interests in and to the
Product, the Product Business and/or any of the Product Intellectual Property,
anywhere in the world, (iii) use any of the Product Intellectual Property,
and/or (iv) obtain or assert any right(s), title(s) or interest(s) to any
patent, trademark or copyright relating to the Product, the Product Business
and/or any of the Product Intellectual Property.

(c) To the extent that Seller, at the time of Closing, has any right, title or
interest in Intellectual Property which, subsequent to Closing, Seller
reasonably determines would materially prevent, limit, restrict or impair
Purchaser’s ability to (i) commercialize the Product, (ii) engage in the Product
Business, (iii) exercise or exploit any of the Product Intellectual

 

40



--------------------------------------------------------------------------------

Property, and/or (iv) bring any and all causes of action, either in law or in
equity, for past, present or future infringement of any of the Product
Intellectual Property, (the “Additional Intellectual Property”), the Seller
shall notify Purchaser of such determination and the Parties will work in good
faith to provide Purchaser with the rights to such Additional Intellectual
Property solely in the Product Business.

ARTICLE IX

INDEMNIFICATION

Section 9.1 Indemnification.

(a) Subject to the terms and conditions of this Article IX, from and after the
Closing, Seller shall indemnify, reimburse, defend and hold harmless Purchaser,
its Affiliates and their respective officers, directors, managers, employees,
stockholders, members, agents, successors and assigns (collectively, the
“Purchaser Indemnified Parties”) from and against, and shall compensate and
reimburse each Purchaser Indemnified Party, for any and all Losses incurred by
such Purchaser Indemnified Party to the extent arising or resulting from:

 

  (i) any inaccuracy or breach of any representation or warranty of Seller
contained in this Agreement;

 

  (ii) any breach of any covenant or agreement of Seller contained in this
Agreement or in any of the Ancillary Agreements; or

 

  (iii) the failure of Seller or any of its Affiliates to pay, perform or
discharge any Excluded Liabilities; or

 

  (iv) any Third Party claim by a Third Party relating to the conduct of the
Product Business by Seller or any of its Affiliates prior to the Closing.

(b) Subject to the terms and conditions of this Article IX, from and after the
Closing, Purchaser, Parent and Opco shall, jointly and severally, indemnify,
reimburse, defend and hold harmless Seller, its Affiliates and their respective
officers, directors, managers, employees, stockholders, agents, successors and
assigns (collectively, the “Seller Indemnified Parties”) from and against, and
shall compensate and reimburse each Seller Indemnified Party for, any and all
Losses incurred by such Seller Indemnified Party to the extent arising or
resulting from:

 

  (i) any inaccuracy or breach of any representation or warranty of Purchaser,
Parent or Opco contained in this Agreement;

 

  (ii) any breach of any covenant or agreement of Purchaser, Parent or Opco
contained in this Agreement or in any of the Ancillary Agreements;

 

  (iii) the failure of Purchaser or any of its Affiliates to pay, perform or
discharge any Assumed Liabilities; or

 

  (iv)

any Third Party Claim by a Third Party relating to the conduct of the Product
Business by Purchaser of any of its Affiliates from and after

 

41



--------------------------------------------------------------------------------

  Closing, except to the extent such Third Party Claim arises directly out of
(1) any inaccuracy or breach of any representation or warranty of Seller
contained in this Agreement or in any of the Ancillary Agreements, or (2) the
negligence, recklessness, bad faith, or intentional wrongful acts or omissions
of Seller or its Affiliates.

(c) NOTWITHSTANDING THE FOREGOING, PURCHASER LOSSES AND SELLER LOSSES SHALL NOT
INCLUDE, AND IN NO EVENT SHALL ANY PURCHASER LOSSES OR SELLER LOSSES BE
RECOVERABLE UNDER THE TERMS OF THIS AGREEMENT TO THE EXTENT SUCH DAMAGES CONSIST
OF PUNITIVE, SPECIAL OR EXEMPLARY DAMAGES, EXCEPT TO THE EXTENT SUCH PUNITIVE,
SPECIAL OR EXEMPLARY DAMAGES ARE AWARDED AGAINST ANY PURCHASER INDEMNIFIED PARTY
OR SELLER INDEMNIFIED PARTY, AS THE CASE MAY BE, IN A THIRD-PARTY CLAIM.

Section 9.2 Certain Limitations. Notwithstanding anything to the contrary
contained in this Agreement, each of the following limitations shall apply:

(a) Seller will not be required to indemnify Purchaser under Sections 9.1(a)(i)
(other than Losses incurred as a result of any inaccuracy or breach of any
representation or warranty contained in Sections 3.1 (Organization and
Authority), 3.2(b) (Title to Purchased Assets), 3.9 (Tax Matters), 3.12
(Brokers, Finders, etc.), or attributable to fraud or intentional misconduct, as
to which this Section 9.2(a) shall not apply), except to the extent that the
cumulative amount of the Losses under Section 9.1(a)(i) incurred by the
Purchaser Indemnified Parties exceeds Two Hundred Fifty Thousand Dollars (U.S.
$250,000) (the “Basket Amount”) at which point Seller will be required to pay,
and will have Liability for, the cumulative amount of the Losses under
Section 9.1(a)(i) incurred by the Purchaser Indemnified Parties.

(b) Purchaser, Parent and Opco will not be required to indemnify Seller under
Section 9.1(b)(i) (other than Losses incurred as a result of any inaccuracy or
breach of any representation or warranty contained in Sections 4.1 (Organization
and Authority) or 4.3 (Brokers, Finders, etc.), or attributable to fraud or
intentional misconduct, as to which this Section 9.2(b) shall not apply) except
to the extent that the cumulative amount of the Losses under Section 9.1(b)(i)
incurred by the Seller Indemnified Parties exceeds the Basket Amount at which
point Purchaser, Parent and Opco, jointly and severally, will be required to
pay, and will have Liability for, the cumulative amount of the Losses under
Section 9.1(b)(i) incurred by the Seller Indemnified Parties.

(c) In no event shall the aggregate out-of-pocket Liability of Seller for any
Losses pursuant to Sections 9.1(a)(i) exceed Five Million Five Hundred Thousand
Dollars (U.S. $5,500,000) (the “Cap”); provided, that Losses incurred as a
result of any inaccuracy or breach of any representation or warranty contained
in Section 3.1 (Organization and Authority), 3.2(b) (Title to Purchased Assets),
3.9 (Tax Matters) and 3.12 (Brokers, Finders, etc.) shall not exceed the
Purchase Price; provided, further, that the limitations set forth in this
Section 9.2(c) shall not apply to Losses attributable to fraud or intentional
misconduct.

 

42



--------------------------------------------------------------------------------

(d) In no event shall the aggregate out-of-pocket Liability of Purchaser, Parent
or Opco for any Losses pursuant to Sections 9.1(b)(i) (other than Losses
incurred as a result of any inaccuracy or breach of any representation or
warranty contained in or attributable to fraud or intentional misconduct, as to
which this Section 9.2(d) shall not apply) exceed the Cap; provided, that Losses
incurred as a result of any inaccuracy or breach of any representation or
warranty contained in Sections 4.1 (Organization and Authority) or 4.3 (Brokers,
Finders, etc.) shall not exceed the Purchase Price; provided, further, that the
limitations set forth in this Section 9.2(d) shall not apply to Losses
attributable to fraud or intentional misconduct.

(e) In no event shall Seller, Purchaser, Parent or Opco have any Liability under
Section 9.1(a)(i), or 9.2(b)(i), as the case may be, with respect to claims that
are not properly asserted in writing prior to the date that is eighteen
(18) months after the Closing Date (other than claims for Losses incurred as a
result of any inaccuracy or breach of any representation or warranty
attributable to fraud or intentional misconduct, as to which this Section 9.2(e)
shall not apply); provided, however, that (i) claims for Losses incurred as a
result of any inaccuracy or breach of any representation or warranty contained
in Sections 3.1 (Organization and Authority), 3.2(b) (Title to Purchased
Assets), 3.9 (Tax Matters), 3.12 (Brokers, Finders, etc.), 4.1 (Organization and
Authority) or 4.3 (Brokers, Finders, etc.), may be asserted at any time prior to
expiration of the applicable statute of limitations and (ii) claims attributable
to fraud or intentional misconduct, will have no expiration date.

(f) The representations and warranties made by each Party in this Agreement
shall survive the Closing and shall expire eighteen (18) months after the
Closing Date and any Liability of any Party with respect to such representations
and warranties (other than Losses incurred as a result of any inaccuracy or
breach of any representation or warranty contained in (i) Sections 3.1
(Organization and Authority), 3.2(b) (Title to Purchased Assets), 3.9 (Tax
Matters), 3.12 (Brokers, Finders, etc.), 4.1 (Organization and Authority) and
4.3 (Brokers, Finders, etc.), which shall expire upon expiration of the
applicable statute of limitations, or (ii) attributable to fraud or intentional
misrepresentation, as to which no expiration date shall apply; provided,
however, that if, at any time prior to such expiration date, notice of any case
for indemnification pursuant to Section 9.1(a) or Section 9.1(b), as the case
may be, shall have been given prior to the applicable expiration date and such
notice describes the circumstances with respect to which such indemnification
claim relates, such indemnification claim shall survive until such time as such
claim is finally resolved.

Section 9.3 Procedures for Third Party Claims and Excluded Liabilities.

(a) General Procedures. Promptly (but in no event later than ten (10) days)
after the receipt by any Indemnified Party of a notice of any Proceeding by any
Third Party that may be subject to indemnification under this Article IX,
including any Proceeding relating to any Excluded Liability or Assumed
Liability, such Indemnified Party shall give written notice of such Proceeding
to the Indemnifying Party, stating in reasonable detail the nature and basis of
each claim made in the Proceeding and the amount thereof, to the extent known,
along with copies of the relevant documents received by the Indemnified Party
evidencing the Proceeding and the basis for indemnification sought. Failure of
the Indemnified Party to give such notice shall not relieve the Indemnifying
Party from liability on account of this indemnification, except if and only to
the extent that the Indemnifying Party is actually prejudiced thereby.
Thereafter,

 

43



--------------------------------------------------------------------------------

the Indemnified Party shall deliver to the Indemnifying Party, promptly after
the Indemnified Party’s receipt thereof, copies of all notices and documents
(including court papers) received by the Indemnified Party relating to the
Proceeding. The Indemnifying Party shall have the right to assume the defense of
the Indemnified Party against the Third Party Claim upon written notice to the
Indemnified Party delivered within thirty (30) days after receipt of the
particular notice from the Indemnified Party; provided, however, that the
Indemnifying Party shall not have the right to assume the defense of the Third
Party Claim if such Third Party Claim (x) seeks as a remedy the imposition of an
equitable remedy that is binding upon Purchaser, Parent or Opco, the Purchased
Assets or the Assumed Liabilities or (y) the amounts of Losses would be
reasonably expected to exceed the amounts for which the Indemnifying Party is
obligated to indemnify. So long as the Indemnifying Party has assumed the
defense of the Third Party Claim in accordance herewith and notified the
Indemnified Party in writing thereof, (i) the Indemnified Party may retain
separate co-counsel at its sole cost and expense and participate in the defense
of the Third Party Claim, it being understood that the Indemnifying Party shall
pay all reasonable costs and expenses of counsel for the Indemnified Party after
such time as the Indemnified Party has notified the Indemnifying Party of such
Third Party Claim and prior to such time as the Indemnifying Party has notified
the Indemnified Party that it has assumed the defense of such Third Party Claim,
(ii) the Indemnified Party shall not file any papers or consent to the entry of
any judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of the Indemnifying Party (not to be
unreasonably withheld, conditioned or delayed) and (iii) the Indemnifying Party
will not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim (other than a judgment or settlement that is
solely for money damages in an amount less than the remaining balance of the
limitations on indemnity set forth in Section 9.2 and is accompanied by a
release of all indemnifiable claims against the Indemnified Party) without the
prior written consent of the Indemnified Party (not to be unreasonably withheld,
conditioned or delayed). Whether or not the Indemnifying Party shall have
assumed the defense, such Indemnifying Party shall not be obligated to indemnify
and hold harmless the Indemnified Party hereunder for any settlement entered
into without the Indemnifying Party’s prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed.

(b) Equitable Remedies. In the case of any Third Party Claims where the
Indemnifying Party reasonably believes that it would be appropriate to settle
such claim using equitable remedies (i.e., remedies involving the future use of
the Purchased Assets), the Indemnifying Party and the Indemnified Party shall
work together in good faith to agree to a settlement; provided, however, that no
Party shall be under any obligation to agree to any such settlement.

(c) Treatment of Indemnification Payments; Insurance Recoveries. Any payment
made pursuant to the indemnification obligations arising under this Agreement
shall be treated as an adjustment to the Purchase Price to the extent allowable
under Applicable Law. Any indemnity payment under this Agreement shall be
decreased by any amounts actually received by the Indemnified Party under Third
Party insurance policies with respect to such Damage prior to the time payment
by the Indemnifying Party is due and payable under this Agreement (net of any
premiums paid by such Indemnified Party under the relevant insurance policy and
any costs incurred by such Indemnified Party in procuring such payment under
such policy), each Party agreeing (i) to use commercially reasonable efforts to
recover all available insurance proceeds

 

44



--------------------------------------------------------------------------------

and (ii) to the extent that any indemnity payment under this Agreement has been
paid by the Indemnifying Party to or on behalf of the Indemnified Party prior to
the receipt, directly or indirectly, by the Indemnified Party of any net
insurance proceeds under Third Party insurance policies on account of such Loss
which duplicate, in whole or in part, the payment made by the Indemnifying Party
to or on behalf of the Indemnified Party, the Indemnified Party shall remit to
the Indemnifying Party an amount equal to the amount of the net insurance
proceeds actually received by the Indemnified Party on account of such Loss
which duplicate, in whole or in part, the payment made by the Indemnifying Party
to or on behalf of the Indemnified Party.

(d) In connection with any actual or threatened Third Party Claims by, or actual
or threatened litigation or other disputes with, Third Parties relating to
Assumed Liabilities or Excluded Liabilities, any such claims, litigation and
disputes being referred to as “claims” for purposes of this Section 9.3(d), the
Indemnified Party shall cooperate in the defense by the Indemnifying Party of
such claim (and the Indemnified Party and the Indemnifying Party agree with
respect to all such claims that a common interest privilege agreement exists
between them), including, (i) permitting the Indemnifying Party to discuss the
claim with such officers, employees, consultants and representatives of the
Indemnified Party as the Indemnifying Party reasonably requests, (ii) permitting
the Indemnifying Party to have reasonable access to the properties, books,
records, papers, documents, plans, drawings, electronic mail, databases and
computers of the Indemnified Party at reasonable hours to review information and
documentation relative to the claim, (iii) providing to the Indemnifying Party
copies of documents and samples of the Product as the Indemnifying Party
reasonably requests in connection with defending such claim, (iv) permitting the
Indemnifying Party to conduct privileged interviews and witness preparation of
officers, employees and representatives of the Indemnified Party as the
Indemnifying Party reasonably requests, (v) preserving all properties, books,
records, papers, documents, plans, drawings, electronic mail and databases
included in the Purchased Assets relating to matters relating to Excluded
Liabilities (in the case of the Purchaser) and Assumed Liabilities (in the case
of Seller) in accordance with such Party’s corporate documents retention
policies, or longer to the extent reasonably requested by the other Party in
connection with any actual or threatened action that would reasonably be
expected to result in a claim for indemnification hereunder, (vi) promptly
collecting documents and extracting information from documents for the
Indemnifying Party’s review and use, as the Indemnifying Party reasonably
requests, or allowing the Indemnifying Party’s representatives to do the same,
(vii) notifying the Indemnifying Party promptly of receipt by the Indemnified
Party of any subpoena or other Third Party request for documents or interviews
and testimony, (viii) providing to the Indemnifying Party copies of any
documents produced by the Indemnified Party in response to or compliance with
any subpoena or other Third Party request for documents, and (ix) permitting the
Indemnifying Party to conduct such other reasonable investigations and studies,
and take such other actions, as are reasonably necessary in connection with the
Indemnifying Party’s defense or investigation of such claim. In connection with
any claims, except to the extent inconsistent with the Indemnified Party’s
obligations under Applicable Law and except to the extent that to do so would
subject the Indemnified Party or its employees, agents or representatives to
criminal or civil sanctions, (1) unless ordered by a court to do otherwise, the
Indemnified Party shall not produce documents to a Third Party until the
Indemnifying Party has been provided a reasonable opportunity to review, copy
and assert privileges covering such documents, (2) the transfer to the
Indemnified Party by the Indemnifying Party of documents covered by the
Indemnifying Party’s attorney/client or work

 

45



--------------------------------------------------------------------------------

product privileges shall not constitute a waiver of such privileges, (3) unless
otherwise ordered by a court, the Indemnified Party shall withhold from
production to any Third Party any documents as to which the Indemnifying Party
asserts a privilege, (4) the Indemnified Party shall defend in court any such
privilege asserted by the Indemnifying Party and (5) the Indemnified Party shall
permit the Indemnifying Party to prepare any employees of the Indemnified Party
required or requested to testify or otherwise be deposed or interviewed in
connection with any claim and to be present during any such testimony or
interviews.

Section 9.4 Certain Procedures. The Indemnified Party shall give the
Indemnifying Party prompt written notice (an “Indemnification Claim Notice”)
(but in no event more than thirty (30) days after discovery) of any Losses or
discovery of fact upon which such Indemnified Party intends to base a request
for indemnification under Section 9.1(a) or Section 9.1(b); provided, however,
that failure to give such notice shall not relieve the Indemnifying Party of its
obligations hereunder except to the extent it shall have been materially
prejudiced by such failure. Each Indemnification Claim Notice must contain a
reasonable description of the claim and the nature and amount of such Losses (to
the extent the nature and amount of such Losses are known at such time). The
Indemnified Party shall furnish promptly to the Indemnifying Party (but in no
event more than thirty (30) days after discovery) copies of all papers and
official documents received in respect of any Losses. All indemnification claims
in respect of a Party, its Affiliates or their respective directors,
stockholders, members, officers, managers, employees and agents shall be made
solely by such Party to this Agreement.

Section 9.5 Guaranty. Parent hereby agrees to be responsible for, and guarantee
to Seller, the full performance by Purchaser, a wholly-owned subsidiary of
Parent, and Opco, an indirect, wholly-owned subsidiary of Purchaser, and agrees
to cause Purchaser and Opco to perform, all of their respective obligations and
liabilities under or in connection with this Agreement, the Ancillary Agreements
and the transactions contemplated hereby and thereby. The liability of Parent
under this Section 9.5 shall be irrevocable, absolute and independent.

Section 9.6 Remedies Exclusive. Following the Closing, with the exception of
remedies based on fraud, the remedies set forth in this Article IX shall
constitute the sole and exclusive remedy for money damages and shall be in lieu
of any other remedies for money damages that may be available to the Indemnified
Parties under any other agreement or pursuant to any statutory or common law
with respect to any Losses of any kind or nature incurred directly or indirectly
resulting from or arising out of any of this Agreement, the Purchased Assets,
the Assumed Liabilities or the Excluded Liabilities (it being understood that
nothing in this Section 9.6 or elsewhere in this Agreement shall affect the
Parties’ rights to specific performance or other similar non-monetary equitable
remedies with respect to the covenants referred to in this Agreement to be
performed after the Closing). The Parties each hereby waive any provision of any
Applicable Law to the extent that it would limit or restrict the agreement
contained in this Section 9.6.

 

46



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS PROVISIONS

Section 10.1 Confidentiality.

(a) Reference is made to that certain letter agreement dated July 28, 2011, by
and between Seller and Parent (the “Confidentiality Agreement”). As used in this
Section 10.1, the term “Evaluation Material” shall have the meaning assigned to
such term in the Confidentiality Agreement. Upon the Closing, the
Confidentiality Agreement shall expire and be of no further force and effect
with respect to all Evaluation Material relating to the Product Business, the
Purchased Assets or the Assumed Liabilities, but all such Evaluation Materials
shall thereafter be governed by the provisions of Section 10.1(b); provided,
however, such expiration of the Confidentiality Agreement shall in no way
prejudice or adversely affect Seller’s ability to seek damages, or any other
remedy available to Seller, with respect to a violation by Purchaser, Parent or
Opco (or their respective Affiliates or representatives) of the Confidentiality
Agreement prior to or after the Closing. Upon and after the Closing, the
Confidentiality Agreement shall remain in full force and effect pursuant to its
terms with respect to all other Evaluation Material that does not relate to the
Product Business, the Purchased Assets or the Assumed Liabilities.

(b) From and after the Closing, all confidential information and all Evaluation
Material relating to the Product Business, the Purchased Assets and the Assumed
Liabilities shall constitute the “Purchaser Confidential Information” and shall
be used by Seller solely as required to perform its obligations, exercise or
enforce its rights under this Agreement (or any Ancillary Agreement), or comply
with Applicable Law, and for no other purpose. Seller shall not disclose, or
permit the disclosure of, any of the Purchaser Confidential Information to any
Person except those Persons to whom such disclosure is necessary to permit
Seller to perform its obligations, exercise or enforce its rights under this
Agreement (or any Ancillary Agreement), or comply with Applicable Law. Seller
shall treat, and will cause its Affiliates and the directors, officers,
employees, agents, representatives and advisors of Seller or any of their
Affiliates to treat, the Purchaser Confidential Information as confidential,
using the same degree of care as Seller normally employs to safeguard its own
confidential information from unauthorized use or disclosure, but in no event
less than a reasonable degree of care.

(c) All confidential information obtained by Purchaser, Parent or Opco (or their
respective Affiliates or representatives) from Seller (or its Affiliates or
representatives) other than the Purchaser Confidential Information (the “Seller
Confidential Information”) shall be used by Purchaser, Parent and Opco solely as
required to perform their respective obligations, exercise or enforce its rights
under this Agreement (or any Ancillary Agreement), or comply with Applicable
Law, and for no other purpose. Purchaser, Parent and Opco shall not disclose, or
permit the disclosure of, any of Seller Confidential Information to any person
except those persons to whom such disclosure is necessary to permit Purchaser,
Parent and Opco to perform their respective obligations, exercise or enforce
their respective rights under this Agreement (or any Ancillary Agreement), or
comply with Applicable Law. Purchaser, Parent and Opco shall each treat, and
will cause their respective Affiliates and the directors, officers, employees,
agents, representatives and advisors of Purchaser, Parent and Opco or any of
their Affiliates to treat, Seller Confidential Information as confidential,
using the same degree of care as Purchaser,

 

47



--------------------------------------------------------------------------------

Parent and Opco normally employs to safeguard its own confidential information
from unauthorized use or disclosure, but in no event less than a reasonable
degree of care.

(d) In the event any Party is requested pursuant to, or required by, Applicable
Law to disclose any of any other Party’s Confidential Information (i.e., Seller
Confidential Information or Purchaser Confidential Information, as applicable),
it will notify the other Party in a timely manner so that such Party may seek a
protective order or other appropriate remedy or, in such Party’s sole
discretion, waive compliance with the confidentiality provisions of this
Agreement. Each Party will co-operate in all reasonable respects, in connection
with any reasonable actions to be taken for the foregoing purpose. In any event,
the Party requested or required to disclose such Confidential Information may
furnish it as requested or required pursuant to Applicable Law (subject to any
such protective order or other appropriate remedy) without liability hereunder,
provided that such Party furnishes only that portion of the Confidential
Information which such Party is advised by a reasoned opinion of its counsel is
legally required, and such Party exercises reasonable efforts to obtain reliable
assurances that confidential treatment will be accorded such Confidential
Information.

(e) Nothing in this Section 10.1 shall be construed as preventing or in any way
inhibiting any Party from complying with Applicable Law governing activities and
obligations undertaken pursuant to this Agreement, in any manner which it
reasonably deems appropriate, including, for example, by disclosing to
Governmental Authorities confidential or other information of the other Party.

Section 10.2 Notices. All notices, requests and other communications required or
permitted under, or otherwise made in connection with, this Agreement, shall be
in writing and shall be deemed to have been duly given (a) when delivered in
person, (b) upon confirmation of receipt when transmitted by facsimile
transmission, or (c) on the next Business Day if transmitted by national
overnight courier (with confirmation of delivery), in each case, addressed as
follows:

if to Seller, to:

InterMune, Inc.

3280 Bayshore Boulevard

Brisbane, CA 94005

Attention: General Counsel

Facsimile No.: (415) 466-2300

with a copy to (which shall not constitute notice):

Latham & Watkins LLP

140 Scott Drive

Menlo Park, CA 94025

Attention: Mark V. Roeder, Esq.

Facsimile No.: (650) 463-2600

if to Purchaser or Parent to:

 

48



--------------------------------------------------------------------------------

Vidara Therapeutics International Limited

Attention: Dr. Virinder Nohria

c/o Fairisle Management Limited

The Penthouse, Washington Mall I

20 Church Street

Hamilton HM 11

Bermuda

Facsimile No.: (441) 295-4614

if to Opco to:

Vidara Therapeutics Research Limited

Adelaide Chambers

Peter Street

Dublin 8

Ireland

Attention: David Kelly

Facsimile No.: 353-1-449-3251

with a copy to (which shall not constitute notice):

Burke, Warren, MacKay & Serritella, P.C.

330 North Wabash Avenue, Suite 2200

Chicago, IL 60611

Attention: Christopher R. Manning

Facsimile No.: (312) 840-7900

or to such other address or facsimile number as such Party may hereafter specify
for the purpose by notice to the other parties hereto in accordance with the
terms of this Section 10.2.

Section 10.3 Bulk Transfers. Purchaser waives compliance with the provisions of
all Applicable Laws relating to bulk transfers in connection with the transfer
of the Purchased Assets.

Section 10.4 Remedies Cumulative; Specific Performance. The rights and remedies
of the Parties shall be cumulative (and not alternative). The Parties agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the Parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
or to enforce specifically the performance of the terms and provisions of this
Agreement in addition to any other remedy to which they are entitled to at law
or in equity, in each case without the requirement of posting any bond or other
type of security.

Section 10.5 Further Assurances; Further Cooperation. Subject to the terms and
conditions hereof, each of the Parties agrees to use commercially reasonable
efforts to execute and deliver, or cause to be executed and delivered, all
documents and to take, or cause to be taken, all actions that may be reasonably
necessary or appropriate, in the reasonable opinion of counsel for each Party,
to effectuate the provisions of this Agreement, provided that all such actions
are in accordance with Applicable Law. From time to time, whether at or after
the

 

49



--------------------------------------------------------------------------------

Closing, (i) Seller shall execute and deliver such further documents or
instruments of conveyance, transfer and assignment and take all such other
action, at Purchaser’s sole expense, as Purchaser may reasonably require to more
effectively convey, transfer and assign to Purchaser any and all ownership,
right, title and interest in and to the Purchased Assets, including, without
limitation, executing documents or instruments necessary to permit Purchaser to
record the transfer, conveyance and/or assignment of any and all Product
Intellectual Property with any Governmental Authority and (ii) Purchaser, Parent
and Opco will execute and deliver such further instruments and take all such
other action, at Seller’s sole expense, as Seller may reasonably require to more
effectively assume the Assumed Liabilities. Upon reasonable request and during
normal business hours, Purchaser, Parent, Opco and Seller shall cooperate with
each other, and shall cause their respective representatives and Affiliates to
cooperate with each other, after the Closing to ensure the orderly transition of
the Purchased Assets and Assumed Liabilities to Purchaser and to minimize any
disruption to the businesses of Seller, Purchaser, Parent and Opco that might
result from the transactions contemplated hereby.

Section 10.6 Amendments and Waivers.

(a) Any provision of this Agreement may be amended or waived but only if, such
amendment or waiver is in writing and is signed, in the case of an amendment, by
each Party to this Agreement or, in the case of a waiver, by the Party against
whom the waiver is to be effective. No waiver by any Party hereto of any term or
condition of this Agreement, in any one or more instances, shall be deemed to be
or construed as a waiver of the same or any other term or condition of this
Agreement or any future occasions.

(b) No failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
Applicable Law.

Section 10.7 Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement, including all third-party
legal, accounting, financial advisory, consulting or other fees and expenses
incurred in connection with the transactions contemplated hereby, shall be paid
by the Party incurring such cost or expense.

Section 10.8 Binding Effect; Benefit; Assignment.

(a) The provisions of this Agreement shall be binding upon and shall inure to
the benefit of the Parties and their respective successors and assigns. Except
as provided under this Agreement, no provision of this Agreement is intended to
confer any rights, benefits, remedies, obligations or liabilities hereunder upon
any Person other than the Parties and their respective successors and assigns.

(b) Neither this Agreement nor any right, interest or obligation hereunder may
be assigned by any Party hereto (other than to an Affiliate of the Party)
without the prior written consent of the other Party hereto (which consent shall
not be unreasonably withheld) and any attempt to do so will be void; provided,
however, that after the Closing, such prior written

 

50



--------------------------------------------------------------------------------

consent will not be required with respect to any assignment by any Party (a) to
an Affiliate of such Party so long as such Party remains bound by the terms
hereof, or (b) in connection with a reorganization, merger, statutory share
exchange, consolidation or similar change of control transaction involving the
Seller or sale or transfer of all or substantially all of the assets of Seller,
or, in the case of Purchaser, a sale or transfer, regardless of form, involving
all or substantially all of the assets associated with the Product Business.
Except with respect to Section 8.14(a) of this Agreement which shall not apply
to non-affiliated successors or assigns of Seller, and except with respect to
Section 8.14(b) of this Agreement which shall not apply to non-affiliated
successors or assigns of Purchaser, Parent and Opco, this Agreement is binding
upon, inures to the benefit of and is enforceable by the Parties hereto and
their respective successors and permitted assigns. For the avoidance of doubt,
all obligations pursuant to Section 8.14(a) shall automatically and immediately
terminate and cease to be enforceable against any non-affiliated successor or
assign of Seller and all obligations pursuant to Section 8.14(b) shall
automatically and immediately terminate and cease to be enforceable against any
non-affiliated successor of Parent, Purchaser or Opco. Any attempt to assign
this Agreement in violation of this Section 10.8(b) shall be void. Subject to
this Section 10.8(b), any permitted assignee shall assume all obligations of its
assignor under this Agreement pursuant to a written instrument reasonably
acceptable to the other Parties. In addition, nothing in this Agreement shall
preclude Purchaser from providing its lenders with a security interest in its
rights under this Agreement in accordance with the terms of their security and
collateral agreements in connection with any credit facility provided by such
lenders to Purchaser or preclude such lenders from foreclosing upon such
security interest in accordance with the terms of such security and collateral
agreements (including, without limitation, by means of the sale of the assets or
stock of Purchaser to a Third Party including Purchaser’s rights and
responsibilities under this Agreement), and any such action by such lenders
shall not be deemed to be a change of control for purposes of this Agreement.

(c) Nothing in this Agreement, express or implied, is intended to or shall
confer upon any Person other than the Parties and their respective successors
and permitted assigns any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

Section 10.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of laws that would require the application of the laws
of any other jurisdiction.

Section 10.10 Jurisdiction. The Parties hereto agree that any Proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in any federal court located in the State of Delaware or any Delaware
state court, and each of the Parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such Proceeding and irrevocably waives, to the fullest extent permitted
by law, any objection that it may now or hereafter have to the laying of the
venue of any such Proceeding in any such court or that any such Proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such Proceeding may be served on any Party anywhere in the world, whether
within or without the jurisdiction of any such court. Without limiting the
foregoing, each Party agrees that service of process on such party as provided
in Section 10.2 shall be deemed effective service of process on such Party.

 

51



--------------------------------------------------------------------------------

Section 10.11 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 10.12 Arbitration.

(a) With respect to any dispute, controversy or claim arising from or related to
this Agreement or the breach thereof that is not an Excluded Claim (“Dispute”),
such Dispute shall first be referred to an executive officer from each Party for
attempted resolution by good faith negotiations. Any such Dispute shall be
submitted to such senior executives no later than thirty (30) days following
such request by any Party. Such executives shall attempt in good faith to
resolve any such Dispute within thirty (30) days after the submission of the
Dispute. In the event the executives are unable to resolve the Dispute, the
Parties shall otherwise negotiate in good faith and use reasonable efforts to
settle. If the Parties do no fully settle, and a Party wishes to pursue the
matter, each such Dispute shall be finally resolved by binding arbitration in
accordance with the Commercial Arbitration Rules and Supplementary Procedures
for Large Complex Disputes of the American Arbitration Association (“AAA”), and
judgment on the arbitration award may be entered in any court having
jurisdiction thereof.

(b) The arbitration shall be conducted by a panel of three (3) persons
experienced in the pharmaceutical business: within thirty (30) days after
initiation of arbitration, each of Purchaser and Seller shall select one person
to act as arbitrator and the two selected arbitrators shall select a third
arbitrator within thirty (30) days of their appointment. If the arbitrators
selected by Purchaser and Seller are unable or fail to agree upon the third
arbitrator, the third arbitrator shall be appointed by the AAA. The place of
arbitration shall be San Francisco, California, and all proceedings and
communications shall be in English.

(c) Any Party may apply to the arbitrators for interim injunctive relief until
the arbitration award is rendered or the controversy is otherwise resolved. Any
Party also may, without waiving any remedy under this Agreement, seek from any
court having jurisdiction any injunctive or provisional relief necessary to
protect the rights or property of that Party pending the arbitration award. The
arbitrators shall have no authority to award punitive or any other type of
damages not measured by a Party’s compensatory damages. Each Party shall bear
its own costs and expenses and attorneys’ fees and an equal share of the
arbitrators’ fees and any administrative fees of arbitration.

(d) Except to the extent necessary to confirm an award or as may be required by
law, no Party nor an arbitrator may disclose the existence, content, or results
of an arbitration without the prior written consent of each Party. In no event
shall an arbitration be initiated after the date when commencement of a legal or
equitable proceeding based on the dispute, controversy or claim would be barred
by the applicable Delaware statute of limitations.

(e) For clarity, this Section 10.12 shall not apply to any Excluded Claim with
the result that Excluded Claims shall not be subject to resolution by
arbitration in the absence of a separate agreement between the Parties to do so.

 

52



--------------------------------------------------------------------------------

Section 10.13 Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each Party shall have received a
counterpart hereof signed by the other Party. Until and unless each Party has
received a counterpart hereof signed by the other Party hereto, this Agreement
shall have no effect, and no Party shall have any right or obligation hereunder
(whether by virtue of any other oral or written agreement or other
communication). The exchange of a fully executed Agreement or any Ancillary
Agreement (in counterparts or otherwise) by electronic transmission in .PDF
format or by facsimile shall be sufficient to bind the Parties to the terms and
conditions hereof and thereof.

Section 10.14 Entire Agreement. This Agreement, the Ancillary Agreements, the
Confidentiality Agreement and each of the documents, instruments and agreements
delivered in connection with the transactions contemplated by this Agreement,
including each of the Exhibits, the Schedules, and the Seller Disclosure
Schedule, constitute the entire agreement between the Parties with respect to
the subject matter of this Agreement and supersede all prior agreements and
understandings, both oral and written, between the Parties with respect to the
subject matter of this Agreement.

Section 10.15 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such a determination, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

Section 10.16 Time is of the Essence. Time is of the essence with respect to the
performance of this Agreement.

(Signatures Pages Follow)

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the Agreement Date.

 

VIDARA THERAPEUTICS INTERNATIONAL LIMITED By: /s/ Virinder Nohria Name: Virinder
Nohria Title: President

 

VIDARA THERAPEUTICS HOLDINGS LLC By: /s/ Bala Venkataraman Name: Bala
Venkataraman Title: Chairman and Treasurer

 

VIDARA THERAPEUTICS RESEARCH LIMITED By: /s/ David G. Kelly Name: David G. Kelly
Title: Director & Chief Financial Officer

 

INTERMUNE, INC. By: /s/ John C. Hodgman Name: John C. Hodgman Title: Chief
Financial Officer and Senior Vice President, Finance

Signature Page to Asset Purchase Agreement